





Exhibit 10.1










ASSET PURCHASE AGREEMENT
among
KELLEY II, LLC,
J. MICHAEL KELLEY,

KELLEY COMMUNICATION COMPANY, INC.,
and

SIENA TECHNOLOGIES, INC.


DATED AS OF APRIL 7, 2008





--------------------------------------------------------------------------------







ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is dated as of April 7, 2008 by
and among KELLEY II, LLC, a newly formed Nevada limited liability company or its
nominee (“Acquiror”), J. MICHAEL KELLEY (“Michael Kelley”), KELLEY COMMUNICATION
COMPANY, INC., a Nevada corporation (the “Company”), and SIENA TECHNOLOGIES,
INC., a Nevada corporation (the “Parent”).

BACKGROUND

A.

The Company is in the business of designing, developing and integrating
automated system networks known as “smart technologies” primarily  for the
gaming entertainment and luxury residential markets (the “Business”).

B.

The Parent owns all of the issued and outstanding capital stock of the Company.

C.

Michael Kelley owns 100% of the limited liability company membership interests
of Acquiror.

D.

The Company is willing to sell, and Acquiror is willing to purchase, the
Business in the form of substantially all of the assets of the Company, pursuant
to the terms and conditions hereof.

BACKGROUND

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements contained in this Agreement, the parties, intending to
be legally bound, hereby agree as follows:  Section 

ARTICLE 1
CERTAIN DEFINITIONS

1.1.

Defined Terms.  As used in this Agreement, the following terms shall have the
meanings herein specified, unless the context otherwise requires:  

Accounts has the meaning set forth in Section 5.21.

Acquired Assets has the meaning set forth in Section 2.1.

Acquisition Proposal has the meaning set forth in Section 8.4.

Affiliate means: (i) any Person that directly or indirectly through one or more
intermediaries controls, is controlled by or under common control with the
Person specified; (ii) any director, officer, or Subsidiary of the Person
specified; and (iii) the immediate family members of the Person specified.  For
purposes of this definition and without limitation to the previous sentence, (a)
“control” of a Person means the power, direct or indirect, to direct or cause
the direction of management and policies of such Person, whether through
ownership of











--------------------------------------------------------------------------------










voting securities, by contract or otherwise, (b) any Person owning more than ten
percent (10%) or more of the voting securities or similar interests of another
Person shall be deemed to be an Affiliate of that Person, and (c) “immediate
family member” means a Person’s spouse, parents or siblings, or lineal
descendants of any of the foregoing (by blood, adoption or marriage).

Assignment and Assumption Agreement has the meaning set forth in
Section 10.2(b).

Assumed Liabilities has the meaning set forth in Section 4.1.

Bill of Sale has the meaning set forth in Section 10.3(b).

Books and Records means all records, documents, lists and files, relating to the
Business including, without limitation, price lists, lists of accounts,
customers, suppliers and personnel, all product, business and marketing plans,
historical sales data and all books, ledgers, files and business records
(including, without limitation, all financial records and books of account), in
any of the foregoing cases, whether in electronic form or otherwise.

Claim Notice has the meaning set forth in Section 12.3(b).

Claiming Party has the meaning set forth in Section 11.2.

Closing has the meaning set forth in Section 10.1.

Closing Date has the meaning set forth in Section 10.1.

Closing Schedule  has the meaning set forth in Section 2.3.

Code means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, all as amended and supplemented from time to time.

Consents means any consents, waivers, approvals, authorizations, certifications
or exemptions from any Person under any Contract or Requirement of Law or
otherwise, as applicable.

Contracts means, with respect to any Person, any indentures, indebtedness,
contracts, leases, agreements, instruments, licenses, undertakings and other
commitments, whether written or oral, to which such Person or such Person’s
properties are bound, exclusive of Permits.

Cox Settlement has the meaning set forth in Section 4.1.

Dutchess Collateral has the meaning set forth in Section 9.2(g).

Dutchess Entities has the meaning set forth in Section 9.1(h).

Effective Time means 1:59 p.m. on the Closing Date.  





-2-




--------------------------------------------------------------------------------










Employee Benefit Plan means any “employee benefit plan” (as such term is defined
in ERISA Section 3(3)) and any other deferred compensation, pension, profit
sharing, stock bonus, restricted stock, stock option, stock purchase, savings,
group insurance or retirement plan, and all vacation pay, severance pay, life,
health, disability, premium conversion, flexible spending, incentive
compensation, bonus and other employee benefit or fringe benefit plans or
arrangements (whether written or unwritten) maintained by the Company or any of
its respective ERISA Affiliates (including, without limitation, any benefit plan
or arrangement maintained for retirees) within the previous three plan years or
with respect to which contributions are or were (within such three year period)
made or required to be made by any the Company or any of its respective ERISA
Affiliates or with respect to which the Company or any of its respective ERISA
Affiliates has any liability.

Encumbrances means, with respect to any asset, any security interests, liens,
encumbrances, pledges, trusts, charges, proxies, mortgages, conditional or
installment sales Contracts, title retention Contracts, transferability
restrictions and other claims or burdens of any nature whatsoever attached to or
adversely affecting such asset.

Entity in Territory has the meaning set forth in Section 8.7(a).

Environmental Laws means all Requirements of Law relating to pollution or
protection of the environment (including, without limitation, ambient air,
surface water, groundwater, land, or surface or subsurface strata) including,
without limitation, Requirements of Law relating to emissions, discharges,
releases or threatened releases of pollutants, contaminants, chemicals, or
Hazardous Substances into the environment and Requirements of Law relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of any of the foregoing including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et. seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 6901
et. seq., and the rules and regulations promulgated thereunder, all as amended
and supplemented from time to time.  

Equipment has the meaning set forth in Section 2.1(a).

ERISA means the Employment Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder, all as amended and supplemented from
time to time.

ERISA Affiliate means any Person that is included with the Company in a
controlled group or Affiliated service group under Sections 414(b), (c), (m) or
(o) of the Code.

Excluded Assets has the meaning set forth in Section 2.2.

GAAP means generally accepted accounting principals applicable in the United
States of America.

Governmental or Regulatory Authority means any court, tribunal, arbitrator,
authority, agency, commission, official or other instrumentality of the
government of the United





-3-




--------------------------------------------------------------------------------










States of America or of any foreign country, or of any state or any political
subdivision of any such government (whether state, provincial, county, city,
municipal or otherwise).

Hazardous Substances means hazardous or toxic substances or hazardous or toxic
wastes as those terms are defined by Environmental Laws.

Historical Financial Statements has the meaning set forth in Section 5.10(a).

Indebtedness means, without duplication, (a) all indebtedness (including the
principal amount thereof or, if applicable, the accreted amount thereof and the
amount of accrued and unpaid interest thereon) of the Company, whether or not
represented by bonds, debentures, notes or other securities, for the repayment
of money borrowed, (b) all deferred indebtedness of the Company for the payment
of the purchase price of property or assets purchased, (c) all obligations of
the Company to pay rent or other payment amounts under a lease of real or
personal property which is required to be classified as a capital lease or a
liability on the face of a balance sheet prepared in accordance with GAAP,
(d) any outstanding reimbursement obligation of the Company with respect to
letters of credit, bankers’ acceptances or similar facilities issued for the
account of the Company, (e) any payment obligation of the Company under any
interest rate swap agreement, forward rate agreement, interest rate cap or
collar agreement or other financial agreement or arrangement entered into for
the purpose of limiting or managing interest rate risks, (f) all indebtedness
for borrowed money secured by any Encumbrances existing on property owned by the
Company, whether or not indebtedness secured thereby shall have been assumed,
(g) all guaranties, endorsements, assumptions and other contingent obligations
of the Company in respect of, or to purchase or to otherwise acquire,
indebtedness for borrowed money of other Persons, and (h) all premiums,
penalties and change of control payments required to be paid or offered in
respect of any of the foregoing as a result of the consummation of the
transactions contemplated by this Agreement or otherwise, regardless if any of
such are actually paid.

Indemnifiable Losses means all losses, liabilities, obligations, claims,
demands, (including any governmental penalty or punitive damages), deficiencies,
diminution in value, interest, damages, penalties, settlements, causes of
action, Taxes, costs and expenses, including, without limitation, the actual
costs paid in connection with an Indemnified Party’s investigation and
evaluation of any claim or right asserted against such Indemnified Party and all
reasonable attorneys’, experts’ and accountants’ fees, expenses and
disbursements and court costs including, without limitation, those incurred in
connection with the Indemnified Party’s enforcement of this Agreement and the
indemnification provisions of Article 12 of this Agreement.

Indemnified Party has the meaning set forth in Section 12.3(a).

Indemnifying Party has the meaning set forth in Section 12.3(a).

Indemnity Date means the date that the Indemnifying Party shall be required to
pay an indemnification claim pursuant to Section 12.5.

Indemnity Notice has the meaning set forth in Section 12.3(a).





-4-




--------------------------------------------------------------------------------










Intellectual Property means, with respect to the Company, all patents, patent
rights, patent applications, registered trademarks and service marks, trademark
rights, trademark applications, service mark rights, service mark applications,
trade names, fictitious names, registered copyrights, copyright rights
(including, without limitation, computer programming code) and all intellectual,
industrial or proprietary rights and trade secrets, technology and know-how in
which the Company has an ownership or licensed interest, in each case together
with any amendments, modifications and supplements thereto.

Interim Balance Sheet has the meaning set forth in Section 5.10(b).

Inventory means, with respect to the Company, all inventory incremental or
relating to, or used in connection with the Business including, without
limitation, all raw materials, parts, accessories, upgrades, supplies, packaging
materials, finished goods and vehicles.

IRS means the Internal Revenue Service or any successor organization thereto.

Knowledge means with respect to any representation, warranty or statement of any
party in this Agreement that is qualified by such party’s “knowledge,” the
actual knowledge of such party, and (a) in the case of the Company, the actual
knowledge of the Company’s officers, directors and the Parent and the knowledge
that such Persons should have if such Persons duly performed such Person’s
duties as an officer, director, employee or owner of the Company, or made
reasonable and diligent inquiry and exercised due diligence with respect
thereto, of the matter to which such qualification applies, (b) in the case of
the Parent, that knowledge that the Parent should have if the Parent made
reasonable and diligent inquiry and exercised diligent inquiry and exercised due
diligence with respect thereto, of the matter to which such qualification
applies; and (c) in the case of Acquiror, the actual knowledge of Acquiror’s
officers, directors and managers, including, but not limited to, Michael Kelley
and the knowledge that such Persons should have if such Persons duly performed
his or her duties as an officer, director, manager or employee of Acquiror, or
made reasonable and diligent inquiry and exercised due diligence with respect
thereto, of the matter to which such qualification applies.

Lease Assignment has the meaning set forth in Section 10.2(a).

Leased Real Property means all real property leased to the Company.

Legal Proceeding means any action, suit, arbitration, claim or investigation by
or before any Governmental or Regulatory Authority, any arbitration or
alternative dispute resolution panel, or any other legal, administrative or
other proceeding.

Material Adverse Effect means any material and adverse effect on the financial
condition, results of operations, assets, properties, prospects or business,
taken as a whole.

Material Contract has the meaning set forth in Section 5.14(a).

Noticed Party has the meaning set forth in Section 12.3(a).





-5-




--------------------------------------------------------------------------------










Obligations and Liabilities and words of similar import include, without
limitation, any direct or indirect indebtedness, guaranty, endorsement, claim,
loss, damage, deficiency, cost, expense, obligation or responsibility, fixed or
unfixed, known or unknown, asserted or unasserted, choate or inchoate,
liquidated or unliquidated, secured or unsecured.

Order means any judgment, order, writ, decree, injunction or other determination
whatsoever of any Governmental or Regulatory Authority or any other entity or
body whose finding, ruling or holding is legally binding or is enforceable as a
matter of right (in any case, whether preliminary or final).

Other Party has the meaning set forth in Section 11.2.

Party means any Person executing this Agreement.

Permits means all licenses, permits, certificates of authority, authorizations,
approvals, registrations, franchises, rights, orders, qualifications and similar
rights or approvals granted or issued by any Governmental or Regulatory
Authority relating to the Business.

Person means any natural person, corporation, general partnership, limited
partnership, limited liability company, proprietorship, joint venture, trust,
association, union, entity, or other form of business organization or any
Governmental or Regulatory Authority whatsoever.

Property Leases has the meaning set forth in Section 5.12(a).

Purchase Price is the aggregate amount of the value of the Transferred
Securities and the Assumed Liabilities.

Receivables means, with respect to the Company and as of any date of
determination, the Company’s (a) trade accounts receivable for work performed,
(b) rights to receive payment from banks, credit card organizations, and credit
card transaction processing services, with respect to the sale of Inventory by
the Company prior to such date, (c) notes receivable, (d) receivables from
vendors, manufacturers and other suppliers of the Company or the Business, (e)
receivables related to repairs made under warranty; and (e) other miscellaneous
receivables of the Company or associated with the Business at such date.

Regulatory Approvals means all Consents from all Governmental or Regulatory
Authorities.

Requirement of Law means, with respect to any Person, any provision of law,
statute, treaty, rule, regulation, ordinance, executive order or pronouncement
having the effect of law, whether domestic or foreign, or any Order, whether
domestic or foreign, to which, in each case, such Person or any of such Person’s
properties, operations, business or assets is bound or subject.

Securities Act means the Securities Act of 1933 and the rules and regulations
promulgated thereunder, all as amended and supplemented from time to time.





-6-




--------------------------------------------------------------------------------










Subsidiary means, with respect to any Person, any Person of which securities or
other ownership interests having ordinary voting power to select a majority of
the board of directors or other persons serving similar functions are at the
time directly or indirectly owned by such Person.

Taxes means (a) any tax, charge, fee, levy or other assessment including,
without limitation, any net income, gross income, gross receipts, sales, use, ad
valorem, transfer, franchise, profits, payroll, employment, social security,
withholding, unemployment, excise, estimated, stamp, occupancy, occupation,
property or other similar taxes, including any interest or penalties thereon,
and additions to tax or additional amounts imposed by any federal, state, local
or foreign Governmental or Regulatory Authority, domestic or foreign (a “Taxing
Authority”) or (b) any liability for the payment of any taxes, interest,
penalty, addition to tax or like additional amount resulting from the
application of Treasury Regulation §1.1502-6 or comparable Requirement of Law.

Tax Returns means any declaration, return, report, estimate, information return,
schedule, statements or other document filed or required to be filed with or,
when none is required to be filed with a Taxing Authority, the statement or
other document issued by, a Taxing Authority.

Territory means North America.

TIP Judgment has the meaning set forth in Section 4.1.

Transaction Documents means this Agreement, the Bill of Sale, and the Assignment
and Assumption Agreement, collectively; and Transaction Document shall mean each
of the foregoing documents, individually.

Transferred Securities has the meaning set forth in Section 3.1.

Transfer Taxes means any applicable documentary, sales, use, stamp, filing,
registration, transfer and similar Taxes (including penalties and interest)
payable as a result of the conveyance of the Acquired Assets contemplated by
this Agreement.

Treasury Regulations means the regulations promulgated under the Code.

Tuscany Sale has the meaning set forth in Section 4.1.

1.2.

Usage.

(a)

Interpretation.  In this Agreement, unless a clear contrary intention appears:

(i)

the singular number includes the plural number and vice versa;

(ii)

reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are not prohibited by this





-7-




--------------------------------------------------------------------------------










Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;

(iii)

reference to any gender includes each other gender;

(iv)

reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof;

(v)

reference to any Requirement of Law means such Requirement of Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder, and
reference to any section or other provision of any Requirement of Law means that
provision of such Requirement of Law from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such section or other provision;

(vi)

“hereunder,” “hereof,” “hereto,”  and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Article,
Section or other provision hereof;

(vii)

“including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term;

(viii)

“or” is used in the inclusive sense of “and/or”;

(ix)

references herein to an “Article” or “Section” without further reference to
another agreement shall mean the specified Article or Section of this Agreement;

(x)

with respect to the determination of any period of time, “from” means “from and
including” and “to” means “to but excluding”; and

(xi)

references to documents, instruments or agreements shall be deemed to refer as
well to all addenda, exhibits, schedules or amendments thereto.

(b)

Accounting Terms and Determinations.  Unless otherwise specified herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP.

(c)

Legal Representation of the Parties.  This Agreement was negotiated by the
parties with the benefit of legal representation, and any rule of construction
or interpretation otherwise requiring this Agreement to be construed or
interpreted against any party shall not apply to any construction or
interpretation hereof.





-8-




--------------------------------------------------------------------------------










ARTICLE 2
PURCHASE AND SALE OF ASSETS

2.1.

Purchase and Sale of Assets.  Subject to the terms and conditions set forth in
this Agreement, and in reliance upon the representations and warranties made by
the Company and the Parent to Acquiror and made by Acquiror and Michael Kelley
to the Parent and the Company in this Agreement, as of the Effective Time, the
Company shall sell, transfer and assign to Acquiror, and Acquiror shall purchase
and acquire from the Company all right, title and interest in and to all of the
tangible and intangible assets of the Company other than the Excluded Assets
(the “Acquired Assets”), in each case free and clear of all Encumbrances except
the Assumed Liabilities, including, without limitation:

(a)

All machinery, equipment, furniture, fixtures and other tangible assets of the
Company (collectively, “Equipment”), including, without limitation, those items
of equipment listed in Schedule 2.1(a) hereto;

(b)

All rights of the Company, whether now existing or hereafter arising, against
vendors or subcontractors including, without limitation, all product warranties
thereon and all rights listed in Schedule 2.1(b) hereto;

(c)

All customer lists, files and information;

(d)

All Inventory;

(e)

All of the Company’s rights under 1) all Contracts of the Company, including,
without limitation, those listed in Schedule 5.14(a) hereto, and all documents,
instruments, material and information relating thereto, 2) all outstanding
purchase orders and all documents, instruments, material and information
relating thereto, and 3)  all license, escrow, support and maintenance Contract
used or usable in the Business with respect to the computer software, hardware,
data rights, and documentation of the Company;

(f)

All prepaid expenses, deposits,  and related rights, including, without
limitation, those listed in Schedule 2.1(f) hereto;

(g)

All Permits, including, without limitation, those set forth in Schedule 5.18
hereto, to the extent assignable by the Company;

(h)

All trademarks, trade names (including the name “Kelley Communication Company,
Inc.”), service marks, trademark registrations, trademark applications, domain
names, web sites, telephone and facsimile numbers, email addresses, patents,
patent rights and other Intellectual Property of the Company, including, without
limitation, those set forth in Schedule 2.1(h) hereto, and all goodwill,
know-how and show-how related thereto;

(i)

All rights or choses in action arising out of occurrences before or after the
Closing relating to the Company with respect to the Business, including, without
limitation, all rights under express or implied warranties relating to the
Acquired Assets;

(j)

All Books and Records and goodwill related to the foregoing;





-9-




--------------------------------------------------------------------------------










(k)

All of the Company’s Receivables;

(l)

All computer software, hardware, data rights, and documentation of the Company,
including those listed on Schedule 2.1(l); and

(m)

All of the Company’s cash and cash equivalents wherever held or maintained.

2.2.

Excluded Assets.  Notwithstanding anything to the contrary contained in Section
2.1 or elsewhere in this Agreement, the following assets are not part of the
sale and purchase contemplated hereunder, are excluded from the Acquired Assets
and shall remain the property of the Company and/or Parent, as the case may be,
after the Closing (“Excluded Assets”):

(a)

The Company seal, certificate of incorporation, minute books, stock books, tax
returns, books of account or other records having to do with the organization of
the Company;

(b)

The rights which accrue or will accrue to the Company under this Agreement and
the Transaction Documents;

(c)

All claims, rights or causes of action related to any Excluded Asset or any
Obligations and Liabilities of the Company that are not included in the Assumed
Liabilities; and

(d)

Those assets, properties or rights, if any, expressly set forth on part (d) of
Schedule 2.2.

2.3.

Closing Schedule.  On the Closing Date, the Company and the Parent, with the
assistance of Acquiror and Michael Kelley, shall deliver to Acquiror a certified
Schedule updating Schedules 2.1(a), 2.1(b), 5.14(a), 2.1(f), 5.18, 2.1(h),
2.1(l), 4.1 and 5.21 for changes arising or occurring between the date hereof
and the Closing Date consistent with and in compliance with the terms hereof
(the “Closing Schedule”), and specifying the Acquired Assets and all of the
Assumed Liabilities as at the Closing Date.  No change in the Closing
Schedule shall waive or excuse any breach of this Agreement by the Company or
the Parent.

2.4.

Conveyance.  On the Closing Date, the Company shall convey to Acquiror the
Acquired Assets, free and clear of all Encumbrances, excepting only the Assumed
Liabilities.

2.5.

Assignment and Non-Assignment of Certain Assets.  Notwithstanding anything to
the contrary in this Agreement, to the extent that the assignment hereunder of
any of the Acquired Assets shall require the Consent of any other Person (or if
any of the Acquired Assets shall be non-assignable), and a Consent to such
assignment is not obtained, Acquiror shall have no obligation or liability to
the Company or the Parent with respect to such Acquired Assets; provided,
however, that in each such case, the Company and the Parent shall use all
commercially reasonable efforts to obtain the consent of such other party to an
assignment to Acquiror.





-10-




--------------------------------------------------------------------------------










ARTICLE 3
CONSIDERATION

3.1.

Consideration and Payment.  As full consideration for the Acquired Assets,
Acquiror shall (a) assume the Assumed Liabilities, as set forth in Article 4,
and (b) assign and transfer, or caused to be assigned and transferred,  to the
Company (i) all of the outstanding shares of capital stock of Parent owned by
Acquiror, and (ii) all warrants, options and rights to acquire directly or
indirectly shares of Capital Stock of Parent held by Acquiror, if any, (such
securities describe in clauses (i) and (ii) the “Transferred Securities”).  The
Transferred Securities are listed on Schedule 3.1.

3.2.

Allocation of Purchase Price.  Acquiror and the Company agree that the Purchase
Price will be allocated to the assets of the Company for tax purposes (including
tax and financial accounting) in accordance with Section 1060 of the Code, which
allocation shall be prepared by Acquiror within thirty (30) days after the
Closing Date. If the Company and Parent dispute the allocation, Acquiror and the
Company and Parent shall cooperate in good faith to resolve any dispute.
Acquiror shall prepare and deliver IRS Form 8594 to the Company within
forty-five (45) days after the Closing Date to be filed with the IRS. In any
proceeding related to the determination of any Tax, neither Acquiror nor the
Parent or the Company shall contend or represent that such allocation is not a
correct allocation.




ARTICLE 4
LIABILITIES OF COMPANY

4.1.

Assumption.  At Closing but effective as of the Effective Time, Acquiror will
assume only those of the Company’s Obligations and Liabilities (the “Assumed
Liabilities”) expressly listed on Schedule 4.1, which shall include, but not be
limited to, the liabilities, if any, relating to (i) all Obligations and
Liabilities of the Company and Parent with respect to that certain sale of
Tuscany Services, LLC (“Tuscany Sale”), (ii) all Obligations and Liabilities of
the Company and Parent with respect to that certain Settlement Agreement, dated
January 31, 2007, by and between the Company, Kelley Technologies, LLC, Michael
Kelley, the Parent, Lisa Cox, individually and as Special Administratrix of the
Estate of Stephen L. Cox (“Cox Settlement”); and (iii) all Obligations and
Liabilities of the Company and Parent with respect to that certain Confession of
Judgment entered into by the District Court, Clark County, Nevada, dated
December 1, 2007, in favor of Technology In Practice, LLC against the Company
(“TIP Judgment”).  Acquiror will not otherwise acquire, discharge, assume, or
become responsible for any debts, Obligations or Liabilities of the Company, or
to which the Acquired Assets may be subject.

4.2.

No Assumption.  In no event shall Acquiror assume or incur any liability or
obligation under this Article or otherwise in respect of any of the following:

(a)

any claim which arises out of or is based upon any express or implied
representation, warranty, agreement or guarantee made by the Company or the
Parent to





-11-




--------------------------------------------------------------------------------










Acquiror, or alleged to have been made by the Company or the Parent to Acquiror,
or any similar type of claim;

(b)

Any federal, state or local income or other tax (i) payable with respect to the
business, assets, properties or operations of the Company or any member of any
affiliated group of which either is a member for any period prior to the
Effective Time, or (ii) incident to or arising as a consequence of the
negotiation or consummation by the Company or the Parent, or any member of any
affiliated group of which either is a member, of this Agreement and the
transactions contemplated hereby;

(c)

Any Obligation or Liability under or in connection with the Excluded Assets;

(d)

Unless such Obligation or Liability is specifically agreed to be an Assumed
Liability, any Obligation or Liability arising prior to the Effective Time or as
a result of the Closing to any employees, agents or independent contractors of
the Company, whether or not employed by Acquiror after the Effective Time;

(e)

Any Obligation or Liability of the Company or the Parent arising or incurred in
connection with the negotiation, preparation and execution of this Agreement and
the transactions contemplated hereby; or

(f)

Unless such Obligation or Liability is specifically agreed to be an Assumed
Liability, any Obligations or Liability of the Company or the Parent related to
the Company’s or the Parent’s failure or alleged failure to comply with any
applicable Requirement of Law.

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF
THE COMPANY AND THE PARENT

The Company and the Parent hereby jointly and severally represent and warrant to
Acquiror as follows:

5.1.

Organization; Qualification; Good Standing.

(a)

Each of the Parent and the Company (i) is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada, (ii) has
the power and authority to own and operate its properties and assets and to
transact its business as currently conducted, and (iii) is duly qualified and
authorized to do business and is in good standing in all jurisdictions listed on
Schedule 5.1(a) where the failure to be duly qualified, authorized and in good
standing would have a Material Adverse Effect upon the Parent’s or the Company’s
businesses, prospects, operations, results of operations, assets, liabilities or
condition (financial or otherwise).

(b)

There is no Legal Proceeding or Order pending or, to the Knowledge of the
Company, threatened against or affecting the Company revoking, limiting or
curtailing, or





-12-




--------------------------------------------------------------------------------










seeking to revoke, limit or curtail the Company’s power, authority or
qualification to own, lease or operate its properties or assets or to transact
the Business.

5.2.

Authority; Binding Agreement.  The execution, delivery and performance of this
Agreement and the Transaction Documents by the Company have been duly authorized
by all requisite action on the part of the Company, and have been duly executed
and delivered by or on behalf of the Company and the Parent and constitute the
legal, valid and binding obligation of the Company and the Parent, enforceable
against each of the Company and the Parent in accordance with their terms except
as may be limited by bankruptcy, insolvency, reorganization or other laws
affecting creditors’ rights generally, and by general equitable principles.

5.3.

Noncontravention.  The execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation of the transactions
contemplated by this Agreement and the Transaction Documents by the Company and
the Parent do not: (a) require any action by or in respect of, or filing with,
any Governmental or Regulatory Authority, (b) contravene, violate or constitute
a breach or default under any Requirement of Law applicable to the Company or
the Company’s properties or any Material Contract to which the Company or the
Company’s properties is bound or subject, (c) contravene, violate or constitute,
whether with or without the passage of time or the giving of notice or both, a
breach or default under, the Company’s articles of incorporation, bylaws or
other governing documents, or any material Requirement of Law applicable to the
Company, or (d) result in the creation of any Encumbrance on the Acquired
Assets.

5.4.

Capitalization; Subsidiaries and Affiliates.

(a)

Capitalization.  The Parent is the beneficial and record owner of all of the
outstanding capital stock of the Company.  All of the issued and outstanding
shares of capital stock of the Company are validly issued, fully paid and
non-assessable and have not been issued in violation of any preemptive rights or
other rights to subscribe for, purchase or otherwise acquire securities.  There
are no outstanding subscriptions, warrants, options, rights, agreements,
convertible securities or other commitments or instruments pursuant to which the
Company is or may become obligated to issue or sell shares of its capital stock.

(b)

No Interest in Other Entities.  The Company does not own, directly or
indirectly, any debt, equity or other ownership or financial interest in any
other Person.

(c)

No Acquisitions.  The Company has not acquired, or agreed to acquire, whether by
merger or consolidation, by purchase of equity interests or assets, or
otherwise, any business or any other Person, or, since December 31, 2007,
otherwise acquired any assets that are material, either individually or in the
aggregate, to the Company.

5.5.

Title.  Except as set forth in Schedule 5.5, the Company is the sole and
exclusive owner of, and has good and marketable title to, all of the Acquired
Assets, wherever located, free and clear of all Encumbrances of any kind or
nature whatsoever.





-13-




--------------------------------------------------------------------------------










5.6.

Legal Proceedings.

(a)

Parent.  Except as specified on Schedule 5.6(a),  there is no Legal Proceeding
or Order pending against or, to the Knowledge of the Parent, threatened against
or affecting the Parent or any of its properties or otherwise that could
adversely affect or restrict the ability of the Parent to consummate fully the
transactions contemplated by this Agreement or that in any manner could draw
into question the validity of this Agreement.

(b)

The Company.  There are no Orders outstanding against the Company nor is there
any pending, or, to the Company’s Knowledge, threatened, Legal Proceeding, that
has been commenced, brought or asserted by (i) the Company against any Person,
or (ii) any Person against the Company, nor, to the Company’s Knowledge, is
there any basis for any such Legal Proceeding.

5.7.

Compliance with Laws.  The Company is and at all times since September 22, 2005
has been operating, in all material respects, in compliance with all
Requirements of Law applicable to it or any of its properties or to which it or
its properties is bound or subject.  Neither the Company nor the Parent has
received any written or oral notice from any Person concerning alleged
violations of, or the occurrence of any events or conditions resulting in
alleged noncompliance with, any Requirement of Law applicable to the Company or
any of its respective properties are bound or subject nor, to the Company’s
Knowledge, is there any basis for any such allegations.  Neither the Company,
nor, in connection with the conduct at the Business, the Parent or any of their
respective Affiliates has made any illegal kickback, bribe, gift or political
contribution to or on behalf of any customer, or to any officer, director,
employee of any customer, or to any other Person.

5.8.

Labor/Employee Matters.

(a)

Since December 31, 2007, the Company has not increased the compensation payable
to its consultants or the rate of compensation payable to its consultants nor
made any bonuses or similar payment to such Persons.  No individuals retained by
the Company as an independent contractor or consultant would be reclassified by
the IRS, the U.S. Department of Labor or any other Governmental or Regulatory
Authority as an employee of the Company for any purpose whatsoever.

(b)

There are no threatened or contemplated attempts to organize for collective
bargaining purposes any of the employees of, or other Persons engaged by, the
Company.  The Company is not a party to or bound by any collective bargaining
agreement or similar Contract and no collective bargaining agreement or similar
Contract covering any of the Company’s employees or other Persons engaged by the
Company is currently being negotiated.

(c)

There is no, and there has been no, work stoppage, strike, slowdown, picketing
or other labor disturbance or controversy by or with respect to any of the
employees of the Company since its formation.  In addition, there is no, and
since September 22, 2005  there has been no, charge or complaint pending before,
nor any claim or petition made to, any Governmental or Regulatory Authority
including, without limitation, the National Labor Relations Board, the
Department of Labor, the Equal Employment Opportunity Commission or





-14-




--------------------------------------------------------------------------------










any other Governmental or Regulatory Authority nor has the Company or the Parent
received any written notice of any intention or threat to file any such charge
or complaint or claim or petition, nor, to the Company’s Knowledge is there any
basis therefor.

(d)

To the Knowledge of the Company, no employee of the Company is a party to any
Contract with any Person who is a former employer of such employee (other than
the Company), which Contract would limit or restrict the ability of such
employee to perform his or her duties for Acquiror in the ordinary course of
business.

(e)

The Company has complied with all applicable Requirements of Law relating to the
employment of its employees.  The Company has not received notice of the intent
of any Governmental or Regulatory Authority responsible for the enforcement of
Requirements of Law relating to labor or employment matters to conduct an
investigation with respect to or relating to the Company and no such
investigation is in progress.

(f)

The Company has taken reasonable precautions to prevent disclosure of its
confidential and/or trade secret information.

5.9.

Employee Benefit Plans.

(a)

With respect to each Employee Benefit Plan maintained by the Company, the
Company has made available to Acquiror true and complete copies of (i) the plan
document, trust agreement and any other document (including amendments thereto)
governing such Employee Benefit Plan, (ii) the summary plan description, (iii)
all Form 5500 annual reports and attachments filed within the past three years,
and (iv) the most recent IRS determination letter, if any, for such Employee
Benefit Plan.

(b)

Each of the Employee Benefit Plans complies in form and has been operated and
administered in material compliance with their respective terms and all
applicable Requirements of Law including, without limitation, ERISA and the
Code.

(c)

Neither the Company nor any of its respective ERISA Affiliates has ever
sponsored, maintained or contributed to, or been obligated to contribute to (i)
any employee benefit plan subject to Title IV of ERISA or the minimum funding
requirements of Code Section 412 or (ii) any “Multiemployer Plan” within the
meaning of Section 3(37) of ERISA.

(d)

No Employee Benefit Plan (except statutory rights under COBRA) provides post
retirement medical benefits, post retirement death benefits or any post
retirement welfare benefits of any kind whatsoever.

(e)

The Company has not, and will not, make or cause to be made to any current
employee, and there has not been made to any former employee of the Company, any
payment in the form of wages or other consideration pursuant to any employment
agreement or Employee Benefit Plan that was as of the Effective Time in the
aggregate an “excess parachute payment” (within the meaning of Section 280G(b)
of the Code) as a consequence in whole or in part of this Agreement, or
thereafter, as a consequence of any change in the ownership or





-15-




--------------------------------------------------------------------------------










effective control of the Company or any change in the ownership of a substantial
portion of the Company’s assets.

(f)

The Company has not maintained and does not maintain any self-insured health,
medical, dental or similar plans and the Company has no, and will not have any,
liabilities under such fully or partially self-insured plans for any periods
prior to the Effective Time.

5.10.

Financial Statements.

(a)

True and correct copies of the Company’s balance sheet as of December 31, 2007
and the related statements of operations, for the years then ended, together
with all proper exhibits, schedules and notes thereto (collectively, the
“Historical Financial Statements”) are attached to this Agreement as Exhibit A.
 The Historical Financial Statements have been prepared by the Company in
accordance with GAAP, consistently applied throughout the periods involved and
present fairly in all material respects the financial position of the Company as
of the date of such Historical Financial Statements and the results of
operations for the periods covered thereby.

(b)

A true and correct copy of the Company’s unaudited, internal balance sheet as at
March 31, 2008 (the “Interim Balance Sheet”) is attached to this Agreement as
Exhibit B.  The Interim Balance Sheet is in accordance with the Books and
Records, all of which have been maintained in accordance with good business
practice and in the normal and ordinary course of business, was prepared in
accordance with GAAP applied on a basis consistent with past practices, and
presents fairly in all material respects the financial position of the Company
as of the date thereof.  The Books and Records accurately and fairly reflect, in
reasonable scope and detail and in accordance with good business practice, the
transactions and assets and liabilities of the Company and such other
information as is contained therein.

(c)

Except as disclosed in the Interim Balance Sheet or in Schedule 5.10(c) hereto,
since December 31, 2007:

(i)

the Company has operated in the normal and ordinary course in a manner
consistent with past practices; and

(ii)

there has been no development, event, condition, or circumstance that has had or
could have a Material Adverse Effect on the Company.

(d)

Except for indebtedness to Michael Kelley, the Company has no indebtedness,
loans or advances to, and has made no guaranty of indebtedness of either of the
Parent or any Affiliate of the Parent.

5.11.

Absence of Undisclosed Liabilities.  Except as fully reserved against in, the
most recent Balance Sheet included in the Interim Balance Sheet, the Company has
no liabilities or obligations except for (a) trade payables that were incurred
in or as a result of the normal and ordinary course of business since February
28, 2008 (none of which results from, arises out of, relates to, is in the
nature of, or was caused by any breach of Contract, breach of warranty, tort,
infringement or violation of any Requirement of Law), and (b) executory
liabilities or obligations





-16-




--------------------------------------------------------------------------------










under Contracts entered into in and as a result of the normal and ordinary
course of business (none of which results from, arises out of, relates to, is in
the nature of, or was caused by any breach of such Contract or violation of any
Requirement of Law) and listed in Schedule 5.14(a) hereto.  

5.12.

Real Property.

(a)

The Company does not own any real property.  The Company has a valid leasehold
interest in all of the Leased Real Property, and such leasehold interests are
free and clear of all Encumbrances.  The Company enjoys peaceful and undisturbed
possession under the leases for the Leased Real Property (collectively, the
“Property Leases”) and no claim has been asserted against the Company that is
adverse to the Company’s respective rights in such leasehold interests.  The
Company is not a party to any Contract that commits or purports to commit the
Company to purchase or otherwise acquire or, except for the Contracts identified
on Schedule 5.12(a), lease any real property.  Except as set forth on
Schedule 5.12(a), the Company is not a party to or otherwise bound or subject to
any Contract which grants to any Person any right of use or occupancy of any
portion of the Real Property.  Except as set forth on Schedule 5.12(a) attached
hereto, the Company has no option to purchase or lease or right of first refusal
regarding the purchase or lease of any real property.  The Company has delivered
to Acquiror true and complete copies of its Property Leases.

(b)

The Leased Real Property is (i) in good condition and repair (reasonable wear
and tear excepted) and there has been no damage, destruction or loss to any of
the Leased Real Property that remains unremedied to date (ordinary wear and tear
excepted), (ii) suitable to carry out the Business as conducted and intended to
be conducted thereon, (iii) adequately serviced by all utilities and services
necessary for the conduct of the Business, and (iv) to the Company’s Knowledge,
in compliance with all applicable laws, rules and regulations.

(c)

There are no condemnation, appropriation or other proceedings involving any
taking of the Leased Real Property pending, or to the Knowledge of the Company,
threatened, against any of the Leased Real Property.

(d)

The current use of the Leased Real Property is a permitted under the existing
zoning and other laws, rules and regulations.

(e)

Each Property Lease (i) is in full force and effect, (ii) affords the Company,
exclusive possession of the applicable Leased Real Property, and (iii)
constitutes a valid and binding obligation of, and is enforceable in accordance
with its terms against, the respective parties thereto.  Notwithstanding the
generality of the foregoing, the Company has the current right under the
Property Leases to the exclusive and peaceful possession of the Leased Real
Property and their use in the Business.

(f)

The Company has performed the obligations required to be performed by it to date
under the Property Leases and is not in default or breach thereof.  In addition,
no party to any Property Lease has (i) provided any written notice to the
Company or the Parent of its intent to terminate or not renew any such Property
Lease, (ii) to the Knowledge of the Company, threatened to terminate or not
renew any such Property Lease, or (iii) is in breach or default





-17-




--------------------------------------------------------------------------------










under any provision thereof, and no event or condition has occurred, whether
with or without the passage of time or the giving of notice, or both, that would
constitute such a breach or default.

(g)

The execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated hereby will not (i) result in or give to any
Person any right of termination, non-renewal, cancellation, withdrawal,
acceleration or modification in or with respect to any Property Lease, or (ii)
result in or give to any Person any additional rights or entitlement to
increased, additional, accelerated or guaranteed rent or payments under any such
Property Lease.

5.13.

Personal Property.  The Company either owns good, marketable and indefeasible
legal and beneficial title, or has a valid leasehold interest in, or valid
license for all of the items of personal property (both tangible and intangible)
that are used in the conduct of the Business and operations, free and clear of
all Encumbrances.  All items of personal property material to the conduct of the
Business are included in the Acquired Assets, and all are in good condition and
repair (reasonable wear and tear excepted) and are sufficient to operate the
Business in the normal and ordinary course in a manner consistent with past
practice and are free from any material defect or other material deficiency
(whether in design or manufacture).  The Company enjoys peaceful and undisturbed
possession under all leases of personal property under which the Company is
operating and no claim has been asserted against the Company that is adverse to
any of the Company’s rights in such leasehold interests.  Since February 28,
2008, the Company has not incurred or suffered any physical damage, destruction,
theft or loss of any of its items of its respective personal property, whether
owned or leased and whether or not insured.

5.14.

Contracts.

(a)

Other than (i) agreements entered into in the ordinary course of business,
consistent with past practice, involving expenditures, Obligations or
Liabilities of under $10,000, (ii) purchase orders, repair orders and sale
orders involving expenses or revenues of less than $10,000 or sales of Inventory
arising in the ordinary and normal course of business, consistent with past
practice, and (iii) Contracts relating to the performance of services or the
sale of products by the Company that provided revenue to the Company of less
than $10,000 during the year ended December 31, 2007 and that are not expected
to provide revenue to the Company of $10,000 or more in the year ending December
31, 2008, Schedule 5.14(a), is a complete and accurate list of each Contract
described below to which the Company or any of its respective properties is
party or is otherwise bound or subject (each, a “Material Contract”):

(i)

all Contracts relating to the performance of services or the sale of products by
the Company;

(ii)

all Contracts that create a partnership or a joint venture or arrangement that
involves a sharing of profits (whether through equity ownership, Contract or
otherwise) with any other Person;

(iii)

all Contracts relating to the acquisition or the divestiture of fixed assets,
including intangible assets, physical fixed assets (with the exception of real
estate and real estate-like rights) and financial assets;





-18-




--------------------------------------------------------------------------------










(iv)

the Property Leases and all other lease or rental Contracts (whether for real or
personal property);

(v)

all management, service, supply, security, maintenance and similar Contracts
involving annual expenditures in excess of $10,000, and all attornment
Contracts, subordination Contracts or similar Contracts affecting or relating to
the use and quiet and peaceful enjoyment of the Real Property;

(vi)

all Contracts for the storage, transportation, holding, treatment, processing or
disposal of any Hazardous Substances;

(vii)

all Contracts for storage, reoccurring transportation or similar services for
tangible personal property with carriers or warehouses;

(viii)

all Contracts that provide a license of Intellectual Property entered into by
the Company, whether as licensor or licensee, other than licenses to use
software available over the counter;

(ix)

to the extent not already covered in Section 5.14(a)(viii), all Contracts
pursuant to which the Company is granted by any other Person any right, option
or right of first refusal or negotiation to operate franchises and businesses;

(x)

all credit Contracts entered into by the Company as lender, or borrower, or
guarantor, with the exception of usual and customary trade receivables or
payables agreed to in the normal and ordinary course of business;

(xi)

all Contracts involving a commitment of any of the Company’s respective assets
or the incurrence by the Company of liabilities in any one transaction or series
of related transactions in excess of $10,000, or that extend beyond one year
from the date of this Agreement;

(xii)

all employment Contracts and all Contracts with advisors or consultants to the
extent that they involve annual payments exceeding $10,000;

(xiii)

all Contracts relating to fringe benefits, profit sharing, commissions, or
bonuses as well as similar agreements with the exception of those already listed
in Schedule 5.9(a) attached to this Agreement;

(xiv)

all Contracts that purport to or have the effect of limiting the Company’s
respective right to engage in, or compete with any Person in any business;

(xv)

all Contracts which have been entered into or assumed outside the ordinary
course of the Business;

(xvi)

all Contracts in which the Company grants a power-of-attorney;

(xvii)

all Contracts in which the Company is required to pay a management or similar
fee to any Person;





-19-




--------------------------------------------------------------------------------










(xviii)

all Contracts with domestic or foreign suppliers, manufacturers, manufacturer
representatives, dealers or agents; and

(xix)

a description of any commitment by the Company to enter into any Contracts of
the type listed in Section 5.14(a) above.

(b)

The Company has provided true and complete copies of all of the Material
Contracts to Acquiror.  Each of the Material Contracts (i) is in full force and
effect, (ii) is a valid and binding obligation of, and is enforceable in
accordance with its terms against the Company and, to the Company’s Knowledge,
each of the other parties thereto except as such may be limited by bankruptcy,
insolvency, reorganization or other laws affecting creditors’ rights generally,
and by general equitable principles, (iii) except as otherwise indicated as such
on Schedule 5.14(a) attached hereto, was made in the normal and ordinary course
of business, and (iv) contains no provision or covenant prohibiting or limiting
the ability of the Company to operate its respective businesses in the manner in
which it is currently operated.  No party to any Material Contract (x) has
provided any written notice to the Company of such party’s intent to terminate
or withdraw its participation in any Material Contract, (y) has or, to the
Knowledge of the Company, has, threatened to terminate or withdraw from
participation in any Material Contract or (z) is in breach or default under any
Material Contract.

(c)

Except for those Material Contracts for which Consent is required as set forth
on Schedule 5.14(c) attached hereto, no Consent of any party to any Material
Contract to which the Company or any of its respective properties is a party or
is otherwise bound or subject is required in connection with the transactions
contemplated by this Agreement or any of the Transaction Documents.  There is no
consent required under any other Contract, the absence of which could have a
Material Adverse Effect on the Company, its assets, operations or prospects.

(d)

Except as set forth in Schedule 5.14(d) hereto, and assuming the Consents
referenced on Schedule 5.14(c) are obtained, the execution, delivery and
performance of this Agreement and the Transaction Documents and the consummation
of the transactions contemplated by this Agreement and the Transaction Documents
will not (i) result in or give to any Person any right of termination,
non-renewal, cancellation, withdrawal, acceleration or modification in or with
respect to any Material Contract or any such rights in or with respect to any
other Contract, (ii) result in or give to any Person any additional rights or
entitlement to increased, additional, accelerated or guaranteed payments under
any Contract, (iii) result in the creation or imposition of any Encumbrance upon
any of the Acquired Assets under the terms of any Contract, (iv) result in or
give rise to any action, claim or demand against the Company or the Acquired
Assets (other than executory obligations in accordance with the express terms of
such Contracts to the extent not resulting from, arising out of, relating to, or
in the nature of, or caused by any breach of Contract, breach of warranty, tort,
infringement or violation of any Requirement of Law) by any other Person who is
a party to any Contract, or (v) result in any restriction on the Company’s
rights under any Material Contract.

5.15.

Insurance.  Schedule 5.15 hereto is a complete and accurate list of all
insurance policies held by the Company identifying all of the following for each
such policy: (a) the type of insurance; (b) the insurer; (c) the policy number;
(d) the applicable policy limits, (e) the applicable periodic premium; and (f)
the expiration date.  Each such insurance policy is valid and





-20-




--------------------------------------------------------------------------------










binding and is and has been in effect since the date of its issuance.  All
premiums due thereunder have been paid or will be paid in the ordinary course of
business, and neither the Company nor the Parent has received any notice of any
cancellation, non-renewal or termination in respect of any such policy.  The
Company is not in default under any such policy.  No such insurer is the subject
of insolvency proceedings.  The Company has not received oral or written notice
that any insurer under any policy referred to in this Section 5.15 is denying
liability with respect to a claim thereunder or defending under a reservation of
rights clause.  The Company has notified its respective insurance carriers of
all litigation, claims and facts which could reasonably give rise to a claim,
all of which are disclosed in Schedule 5.15.  The liability insurance maintained
by the Company is and has at all times during the three (3) years before the
date of this Agreement been on an “occurrence basis,” except as set forth on
Schedule 5.15 hereto.

5.16.

Intellectual Property.

(a)

Schedule 5.16(a) hereto is a complete and accurate list of all of the Company’s
registered patents, patent applications, copyright registrations, copyright
applications, trademark registrations and trademark applications, both domestic
and foreign, together with the: (i) applicable registration number; (ii) filing,
registration, issue or application date; (iii) record owner; (iv) country; (v)
title or description; and (vi) remaining life.  The Intellectual Property listed
on Schedule 5.16(a) constitute all of the Intellectual Property necessary or
beneficial to the operation of the Business as presently conducted and as
presently proposed to be conducted.  Except as set forth on Schedule 5.16(a)
hereto, the Company either owns good, marketable and indefeasible legal and
beneficial title or has a valid licensed interest in all Intellectual Property
used by the Company in connection with the Business, free and clear of all
Encumbrances.  All Intellectual Property pertaining to any product, good or
article of merchandise manufactured or sold or right or service provided or
licensed by the Company or used, employed or exploited in the development,
sales, marketing, or distribution of such products, rights or services,
constituted valid and enforceable rights of the Company at the time thereof.
 The Company is not infringing and has not infringed upon, and the Company is
not misappropriating and has not misappropriated, the rights of any other
Person.  To the Company’s Knowledge, no Person is infringing or has infringed or
is misappropriating or has misappropriated any of the Company’s respective
Intellectual Property used by the Company in connection with the Business.

(b)

There is neither pending, nor to the Company’s Knowledge, threatened, any Legal
Proceeding against the Company contesting the validity or right of the Company
to register or use any of the Intellectual Property, and neither the Company nor
the Parent has received any written notice of infringement upon or conflict with
any asserted right of others nor, to the Company’s Knowledge, is there a valid
basis for such a notice.

(c)

Except as otherwise provided in the applicable Contracts that provide a license
of Intellectual Property identified as such in Schedule 5.16(a), the Company has
no obligation to compensate others for the use of any Intellectual Property.  In
addition, except as otherwise provided on Schedule 5.16(a), the Company has not
granted to any other Person any license or other right to use, in any manner,
any of the Intellectual Property used by the Company in connection with the
Business, whether or not requiring the payment of royalties.





-21-




--------------------------------------------------------------------------------










5.17.

Environmental Matters.

(a)

The Company and the operation of the Business are and have been in compliance
with all applicable Environmental Laws.

(b)

There have occurred no and there are no events, conditions, circumstances,
activities, practices, incidents, or actions that may reasonably be expected to
give rise to any common law or statutory liability, or otherwise form the basis
of any Legal Proceeding, Order, remedial or responsive action, or study
involving or relating to the Company, based upon or related to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling, or the emission, discharge, release or threatened release into the
environment, of any pollutants, contaminants, chemicals or Hazardous Substances.

(c)

The Company has not received any request for information, and has not been
notified that it is a potentially responsible party, under the Environmental
Law, or any similar state law with respect to any on-site or offsite location.

(d)

No notice, notification, demand, request for information, citation, summons,
complaint or order has been issued, no complaint has been filed, no penalty has
been assessed, no claim has been made, and no investigation or review is pending
or, to the Company’s Knowledge, threatened by any Governmental Entity or other
Person with respect to any (i) alleged violation by the Company of any
Environmental Law or liability thereunder or (ii) alleged failure by the Company
to have any Permit required by Environmental Law nor, to the Company’s
Knowledge, is there any basis therefor.

(e)

There have been no discharges, emissions or releases of Hazardous Substances
which are or were reportable by the Company under any Environmental Laws.

(f)

There has been no investigation, study, audit, test, review or other analysis
(including any Phase I environmental assessments) conducted by the Company or
its Affiliates in relation to any Leased Real Property.

(g)

There is no 4) asbestos contained in or forming a part of any building,
structure or improvement comprising a part of any of the Leased Real Property,
5) no polychlorinated byphenyls (PCBs) present, in use or stored on the Leased
Real Property, and
6) no radon gas or the presence of radioactive decay products of radon are
present on, or underground at any of the Real Property, at levels beyond the
minimum safe levels for such gas or products prescribed by applicable
Environmental Laws.

5.18.

Permits.

(a)

The Company and its employees, independent contractors and agents, have obtained
and hold in full force, all Permits that are necessary or advisable for the
operation of the Business, all of which are listed on Schedule 5.18 hereto.
 Neither the Company nor any of its employees, independent contractors or
agents, is in noncompliance with the terms of any such Permit.





-22-




--------------------------------------------------------------------------------










(b)

Except as set forth on Schedule 5.18, the execution, delivery and performance of
this Agreement and the Transaction Documents and the consummation of the
transactions contemplated by this Agreement and the Transaction Documents will
not (i) result in or give to any Person any right of termination, non-renewal,
cancellation, acceleration or modification in or with respect to any such
Permit, (ii) result in or give to any Person any additional rights or
entitlement to increased, additional, accelerated or guaranteed payments under
any such Permit, (iii) result in the creation or imposition of any obligation
and liability upon Acquiror or any of Acquiror’s Affiliates (other than
executory obligations in accordance with the express terms of such Permits not
resulting from, arising out of, relating to, or in the nature of, or caused by
any breach of Permit, breach of warranty, tort, infringement or violation of any
Requirement of Law) or any Encumbrance upon the Company’s respective assets
under the terms of any Permit or (iv) result in any restriction on the Company’s
respective rights under any Permit.

(c)

Except as set forth in Schedule 5.18(c) attached hereto, there is no Order
outstanding against the Company, nor is there now pending, or to the Company’s
Knowledge, threatened, any Legal Proceeding, which could adversely affect any
such Permit required to be obtained and maintained by the Company nor, to the
Company’s Knowledge, is there any basis therefor.

5.19.

Regulatory Filings.  The Company has filed timely all registrations, filings,
reports, and submissions that are required by any Requirement of Law.  All such
registrations, filings, reports and submissions were made in accordance with
applicable Requirements of Law when filed and all information contained in such
registrations, filings, reports and submissions was true and complete when made.
 Since the date of any such filing, there has been no development, event,
condition or circumstance that would require the Company to amend or supplement
any such registration, filing, report or submission or otherwise make any
additional registration, filing, report or submission.  No deficiencies have
been asserted by any Governmental or Regulatory Authority with respect to any
such registrations, filings, reports and submissions that have not been finally
resolved.

5.20.

Taxes and Tax Returns.

(a)

Except as set forth in Schedule 5.20, the Company:

(i)

Has duly and timely filed or will file or furnish when due in accordance with
all applicable laws all Tax Returns required to be filed or furnished with
respect to any period ending on or prior to the date hereof;

(ii)

Has correctly reflected in all material respects on the Tax Returns (and, as to
any Tax Returns not filed as of the date hereof, will correctly reflect) the
facts regarding its income, business, assets, operations, activities, and status
of any other information required to be shown therein;

(iii)

Has timely paid, withheld, or made adequate provision for all Taxes shown as due
and payable on the Tax Returns that have been filed including, but not limited
to, withholding obligations attributable to employee wages;





-23-




--------------------------------------------------------------------------------










(iv)

Is not subject to Encumbrances of any kind for Taxes upon any of the Acquired
Assets other than for those Encumbrances for Taxes not yet due and payable.;

(v)

Is not subject to any claims, audits, actions, suits, proceedings, or
investigations with respect to any Tax or assessment for which the Company could
be liable;

(vi)

Has not agreed to make, nor is it required to make, any adjustment under
Section 481(a) of the Code for any period ending after the Effective Time by
reason of a change in accounting method or otherwise and the Company does not
have any Knowledge that the IRS has proposed such adjustment or change in
accounting method;

(vii)

Has no permanent establishment located in any tax jurisdiction other than the
United States, and is not liable for the payment of Taxes levied by any
jurisdiction located outside the United States.

(viii)

No state of facts exists or has existed that would constitute grounds for the
assessment of Tax liability with respect to periods that have not been audited
by the IRS or any other Taxing Authority.

(ix)

No power of attorney has been granted by the Company with respect to any matter
relating to Taxes that is currently in force.

(x)

All transactions that could give rise to an understatement of federal income tax
(within the meaning of Section 6662 of the Code) have been adequately disclosed
on the Company’s Tax Returns in accordance with Section 6662(d)(2)(B) of the
Code.

(b)

None of the directors or officers of Company or the Founder is aware of any
state of facts which could give rise to any claim, audit, action, suit,
proceeding, or investigation with respect to any Tax or assessment for which the
Company could be liable and that would be material.

5.21.

Accounts.  Schedule 5.21 completely and accurately states the names and
addresses of each bank, financial institution, fund, investment or money manager
brokerage house or similar institution in which the Company maintains any
account (whether checking, savings, investment, trust or otherwise), lock box,
or safe deposit box (collectively, the “Accounts”),and the account numbers and
name of Persons having authority to effect transactions with respect thereto or
other access thereto.

5.22.

Receivables.  The Receivables arose from bona fide transactions in the normal
and ordinary course of the Business and reflect credit terms consistent with the
Company’s past practice.  All Receivables are collectable in the ordinary course
of business.

5.23.

Inventory.  All Inventory reflected on the most recent balance sheet in the
Interim Financials and in the Company’s Books and Records (a) was purchased or
acquired and is maintained in the normal and ordinary course of the Business,
(b) has been reflected on such Books and Records at a value equal to the market
value thereof, net of appropriate reserves for obsolete or excess inventory, (c)
is reasonable as to quantity under the present and reasonably anticipated
circumstances of the Company, and (d) is of good and merchantable quality and is





-24-




--------------------------------------------------------------------------------










free from any material deficiency.  The Company is not under any liability or
obligation with respect to the return of any Inventory sold or furnished to any
Person other than the Company’s normal and customary product warranties listed
on Schedule 5.23 hereto.

5.24.

Product Liability.  The Company has no liability (and, to the Company’s
Knowledge, there is no basis for any present or future Legal Proceeding or Order
against the Company giving rise to any liability) arising out of any injury to
individuals or property as a result of the ownership, possession or use of any
product sold or delivered by the Company.  

5.25.

Warranties.  All of the services offered and products sold by the Company are
subject to standard terms and conditions.  True and complete copies of such
terms and conditions of service are attached to Schedule 5.23.  The Company
makes no warranties to its customers with respect to any product that is sold or
delivered in connection with the Business.  

5.26.

Vendors/Suppliers.  The Company has not received notice that any supplier or
vendor has terminated or changed significantly its relationship with the Company
nor, to the Company’s Knowledge, does any supplier or vendor intend to terminate
or change significantly its relationship with the Company.  The Company
generally enjoys good working relationships under all arrangements and
agreements with its suppliers and vendors.  

5.27.

Prepayment of Indebtedness.  Except as set forth on Schedule 5.27, all
Obligations and Liabilities of the Company with respect to any outstanding
Indebtedness or other obligations being assumed by Acquiror may be prepaid by
the Company at any time, without any interest (other than accrued or unpaid
interest on outstanding principal at the non-default interest rate provided for
in the contract governing such indebtedness or obligations), charge, penalty,
premium, fee or other amount.

5.28.

Broker’s or Finders.  Except as set forth on Schedule 5.28, neither the Company
nor the Parent has engaged the services of any broker or finder with respect to
the transactions contemplated by this Agreement or any of the Transaction
Documents.  No Person has or will have, as a result of the consummation of the
transaction contemplated by this Agreement, any right, interest or valid claim
against or upon Acquiror or any of its Affiliates for any commission, fee or
other compensation as a finder or broker thereof; and the Company and/or the
Parent shall be solely responsible for the payment of all fees and commissions
payable to any such broker.

5.29.

No Other Agreements to Sell.  Neither the Company nor the Parent has granted,
and there is not outstanding any option, right, agreement, Contract or other
obligation or commitment pursuant to which any other Person could claim a right
to acquire in any way any ownership or other material interest in the Company or
any of the Acquired Assets.

5.30.

Disclosure Generally.  No representation or warranty by the Company or Parent in
this Agreement, nor any certificate, schedule, or exhibit hereto furnished or to
be furnished by or on behalf of the Company or Parent pursuant to this Agreement
or in connection with transactions contemplated hereby, contains or shall
contain any untrue statement of material fact or omits or shall omit a material
fact necessary to make the statements contained therein not misleading.  





-25-




--------------------------------------------------------------------------------










ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF ACQUIROR

Acquiror hereby represents and warrants to the Company and the Parent as
follows:

6.1.

Organization.

(a)

Acquiror 7) is a newly formed limited liability company duly organized, validly
existing and in good standing under the laws of the State of Nevada, 8) has the
limited liability company power and authority to own and operate its properties
and assets and to transact its business as currently conducted, and 9) is duly
qualified and authorized to do business and is in good standing in all
jurisdictions where the failure to be duly qualified, authorized and in good
standing would have a Material Adverse Effect upon Acquiror’s businesses,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise).

(b)

There is no Legal Proceeding or Order pending or, to the Knowledge of Acquiror,
threatened against or affecting Acquiror revoking, limiting or curtailing, or
seeking to revoke, limit or curtail Acquiror’s power, authority or qualification
to own, lease or operate its properties or assets or to transact its business.

6.2.

Authorization for Agreement.  The execution, delivery and performance of this
Agreement and the Transaction Documents to which Acquiror is a party and the
consummation of the transactions contemplated by this Agreement and such
Transaction Documents by Acquiror (a) are within Acquiror’s limited liability
company powers and duly authorized by all necessary action on the part of
Acquiror and (b) do not (i) require any action by or in respect of, or filing
with, any Governmental or Regulatory Authority or (ii) contravene, violate or
constitute, whether with or without the passage of time or the giving of notice
or both, a breach or default under, any Requirement of Law applicable to
Acquiror or any of its properties or Acquiror’s Articles of Organization,
limited liability company agreement or other governing documents.

6.3.

Enforceability.  This Agreement and each of the Transaction Documents to which
Acquiror will be a party have been duly executed and delivered by Acquiror and
constitute the legal, valid and binding obligation of Acquiror, enforceable
against Acquiror in accordance with their terms.

6.4.

Ownership of Acquiror.  All of the issued and outstanding limited liability
company membership interests of Acquiror are owned by Michael Kelley and Michael
Kelley is the sole managing member of Acquiror.

6.5.

Contribution of Transferred Securities to Acquiror.  Prior to the Closing Date,
Michael Kelley will have contributed to Acquiror the Transferred Securities and
such Transferred Securities shall be free and clear of all Encumbrances (except
Encumbrances imposed by applicable securities laws).  The contribution of the
Transferred Securities to Acquiror shall be in compliance with all applicable
state and federal securities laws.





-26-




--------------------------------------------------------------------------------










6.6.

Title to Transferred Securities.  As of the Closing Date, Acquiror shall be the
sole and exclusive owner of, and have good and marketable title to, all of the
Transferred Securities, free and clear of all Encumbrances of any kind or nature
whatsoever (other than Encumbrances pursuant to applicable securities laws) and
has the exclusive right to dispose of the Transferred Securities.

6.7.

Knowledge of Breach.  Acquiror has no Knowledge that the Company or the Parent
is in breach of any of the representations of warranties made by the Company and
the Parent in Article 5, including, but not limited to, the information
contained in the schedules and exhibits attached hereto and made a part hereof.

ARTICLE 7
REPRESENTATIONS AND WARRANTIES OF MICHAEL KELLEY

Michael Kelley hereby represents and warrants to the Company and the Parent as
follows:

7.1.

Power.  Michael Kelley has full power, capacity, legal right and authority to
enter into, execute and deliver this Agreement and any other Transaction
Documents to which he is a party, and to carry out the transactions contemplated
hereby and thereby.

7.2.

Ownership of Acquiror.  All of the issued and outstanding limited liability
company membership interests of Acquiror are owned by Michael Kelley and Michael
Kelley is the sole managing member of Acquiror.

7.3.

Contributuion of Transferred Securities to Acquiror.  Prior to the Closing Date,
Michael Kelley will have contributed to Acquiror the Transferred Securities and
such Transferred Securities shall be free and clear of all Encumbrances (except
Encumbrances imposed by applicable securities laws).  The contribution of the
Transferred Securities to Acquiror shall be in compliance with all applicable
state and federal securities laws.

7.4.

Title to Transferred Securities.  As of the Closing Date, Acquiror shall be the
sole and exclusive owner of, and have good and marketable title to, all of the
Transferred Securities, free and clear of all Encumbrances of any kind or nature
whatsoever (other than Encumbrances pursuant to applicable securities laws) and
has the exclusive right to dispose of the Transferred Securities.




ARTICLE 8
GENERAL COVENANTS

8.1.

Conduct of Business Pending Closing.  From and after the date hereof and pending
Closing, and unless Acquiror shall otherwise consent or agree in writing, the
Company and the Parent covenant and agree that:

(a)

Ordinary Course.  The Business will be conducted only in the ordinary course and
consistent with past practice, including sales contracts, billing and collection
practices





-27-




--------------------------------------------------------------------------------










of accounts receivable, and payment of accounts payable.  Without limiting the
foregoing, but subject to Section 8.1(c)(v), the Company will accept customer
orders in the ordinary course and consistent with past practice for all products
offered by Company, but expected to be delivered by Acquiror after the Closing
Date.

(b)

Preservation of Business.  The Company and the Parent will use all commercially
reasonable efforts to preserve the Business intact and to preserve for the
Company and, after the Closing, Acquiror the goodwill of the suppliers,
customers and others having business relations with the Company, including,
without limitation, maintaining in full force and effect the Permits set forth
in Schedule 5.18 and the Contracts set forth in Schedule 5.14(a).  The Company
and Acquiror will cooperate in communication with independent contractors and
customers to accomplish the transfer of the Acquired Assets to Acquiror as of
the Effective Time.

(c)

Material Transactions.  Unless Acquiror shall hereafter otherwise specifically
consent or agree in writing which consent will not be unreasonably withheld, the
Company shall not, and the Parent will not permit the Company to:

(i)

amend its certificate of incorporation, bylaws or other organizational
documents;

(ii)

issue any shares of its capital stock or rights or options to acquire any shares
of its capital stock;

(iii)

declare or pay any dividend or other distribution to its stockholders or other
Affiliates;

(iv)

pay any bonus or make any similar payment;

(v)

enter into any contract or commitment the performance of which may extend beyond
the Closing, except those made in the ordinary course of business, the terms of
which are consistent with past practice and reasonable in light of current
conditions;

(vi)

enter into any employment or consulting contract or arrangement with any Person
which is not terminable at will, without penalty or continuing obligation;

(vii)

change any employee’s rate or basis of compensation or the rate or basis of
compensation of any other Person engaged by the Company;

(viii)

incur, create, assume or suffer to exist any restriction, Encumbrance, tenancy,
encroachment, covenant, condition, right-of-way, easement, claim, charge or
other matter affecting title on any of the Acquired Assets;

(ix)

incur any Indebtedness or other obligation for money borrowed;

(x)

make any advance or loan;

(xi)

make an investment in or capital contribution to any Person;





-28-




--------------------------------------------------------------------------------










(xii)

amend or terminate any Material Contract;

(xiii)

take any action or permit to occur any event described in Section 5.10(c)
hereof; or

(xiv)

take any action or omit to take any action which will result in a violation of
any applicable law or any Requirement of Law or cause a breach of any Contracts.

(d)

Maintenance of Employees.  The Company and the Parent will use all commercially
reasonable efforts to retain all existing employees of the Company and other
Persons engaged by the Company (unless the Company desires to terminate an
employee or such other Person for cause) and will promptly notify Acquiror of
the termination of employment of any existing employee or such other Person, the
receipt by the Parent or the Company of notice of termination of employment of
any existing employee or termination of engagement by Persons otherwise engaged
by the Company and in the event the Parent or the Company believes that any
existing employee or Person otherwise engaged by the Company intends to
terminate his or her employment or engagement with the Company.  Moreover, the
Company shall permit Acquiror to meet and discuss the possibility of employment
and/or a continued contractual relationship or other engagement with current
employees and such other Persons engaged by the Company, and shall not
unreasonably interfere with or impede Acquiror’s right to do so, either directly
or indirectly.

(e)

Compliance with Laws.  The Company will comply with all laws and regulations
which are applicable to the Company, the Company’s ownership of the Acquired
Assets or to the conduct of the Business.

(f)

Insurance.  The Company shall, and the Parent shall cause the Company to,
maintain in full force and effect the policies of insurance listed on
Schedule 5.15, subject only to variations required by the ordinary operations of
the Business, or else will obtain, prior to the lapse of any such policy,
substantially similar coverage with insurers of recognized standing and approved
in writing by Acquiror.  The Parent shall promptly advise Acquiror in writing of
any change of insurer or type of coverage in respect of the policies listed on
Schedule 5.15.

(g)

Information Statement on Schedule 14C.  The Parties acknowledge and agree that
the transactions contemplated by this Agreement are being submitted to the
Parent’s shareholders for approval and that, subject to Article 9 and Article
15, the Closing Date shall take place within one (1) business day following the
Parent’s receiving the consent from its shareholders holding a majority of the
Parent’s issued and outstanding shares of common stock and upon the approval, if
reviewed, and clearance of the Information Statement by Governmental or
Regulatory Authority.  Acquiror and Michael Kelley each agree to provide their
respective consent, and to vote all of their respective shares of common stock,
in favor of approving the transactions contemplated by this Agreement, which
consent shall be included in the Information Statement.  Parent shall cause each
of the Dutchess Entities (as defined below) holding shares of capital stock of
the Parent to provide their respective consents, and to vote all of its shares
of common stock, if any, in favor of approving the transactions contemplated by
this Agreement, which consents shall be included in the Information Statement.





-29-




--------------------------------------------------------------------------------










8.2.

Fulfillment of Agreements.

(a)

The Company and the Parent shall use all commercially reasonable efforts to
cause all of the conditions to the obligations of Acquiror under Section 9.1 of
this Agreement to be satisfied on or prior to the Effective Time.  The Company
shall, and the Parent shall cause the Company to, conduct the Business in such a
manner that at the Closing the representations and warranties of the Company and
the Parent contained in this Agreement shall be true and correct as though such
representations and warranties were made on, as of, and with reference to such
date. The Company or the Parent will promptly notify Acquiror in writing of any
event or fact which will or is likely to cause any of their or its
representations or warranties to be or become untrue.  Through the Closing Date,
the Company or the Parent shall promptly advise Acquiror in writing of the
occurrence of any condition or development (exclusive of general economic
factors affecting business in general) of a nature that is or may be materially
adverse to the Business, operations, properties, assets, prospects or condition
(financial or otherwise) of the Company.

(b)

Acquiror shall use all commercially reasonable efforts to cause all of the
conditions to the obligations of the Company and the Parent under Section 9.2 of
this Agreement to be satisfied on or prior to the Effective Time.  Acquiror
shall conduct the Business in such a manner that at the Closing the
representations and warranties of Acquiror contained in this Agreement shall be
true and correct as though such representations and warranties were made on, as
of, and with reference to such date.  Acquiror will promptly notify the Company
in writing of any event or fact which will or is likely to cause any of their or
its representations or warranties to be or become untrue.  Through the Closing
Date, Acquiror shall promptly advise the Company in writing of the occurrence of
any condition or development (exclusive of general economic factors affecting
business in general) of a nature that is or may be materially adverse to its
business, operations, properties, assets, prospects or condition (financial or
otherwise) of Acquiror.

8.3.

Access, Information and Documents.  Through the Closing Date, the Company shall,
and the Parent shall cause the Company to, give to Acquiror and to Acquiror’s
counsel, accountants and other representatives full access during normal
business hours to all of the Company’s properties, books, tax returns,
contracts, commitments, records, officers, personnel and accountants and will
furnish to Acquiror all such documents and copies of documents (certified to be
true copies if requested) and all information with respect to the affairs of the
Company as Acquiror may request.  No investigation or receipt of information by
Acquiror pursuant to this Agreement shall diminish or obviate any of the
representations, warranties, covenants or agreements of the Company or the
Parent under this Agreement or the conditions to the obligations of Acquiror
under this Agreement.

8.4.

Acquisition Proposals.  From the date hereof through the Closing, the Company
shall not, and the Parent shall cause the Company not to, sell or otherwise
transfer any of the Acquired Assets to any other Person, except for the sale of
Inventory in the ordinary course of business consistent with past practices.
 From the date hereof through the Closing, the Parent, the Company, their
respective Affiliates and any officers, directors, employees, representatives or
agents of the Company, shall not, directly or indirectly, solicit, initiate or
participate in any way in discussions or negotiations with, or provide any
information or assistance to, any Person or





-30-




--------------------------------------------------------------------------------










group of Persons (other than Acquiror) concerning any acquisition of an equity
interest in, or in a merger, consolidation, liquidation, dissolution,
disposition of assets (other than sales of assets in the ordinary course of
business and as specifically permitted pursuant to this Agreement) of the
Company or any disposition of any of the shares of its capital stock (other than
pursuant to the transactions contemplated by this Agreement) (each, an
“Acquisition Proposal”), or assist or participate in, facilitate or encourage
any effort or attempt by any other Person to do or seek to do any of the
foregoing.  The Company or the Parent shall promptly communicate to Acquiror the
terms of any Acquisition Proposal which the Company or the Parent may receive.
 The Company and the Parent represent and warrant to, and covenant and agree
with, Acquiror that none of the Company, the Parent, nor any of their Affiliates
has incurred any obligation to any potential acquiror that would be violated by
reason of the execution, delivery and consummation of this Agreement.

8.5.

Notice of Certain Events.

(a)

The Company and the Parent shall promptly notify Acquiror of:

(i)

any notice or other communication from any Person alleging that the consent of
such Person is or may be required in connection with the transactions
contemplated by this Agreement or the other Transaction Documents;

(ii)

any notice or other communication from any governmental entity in connection
with the transactions contemplated by this Agreement or the other Transaction
Documents; and

(iii)

any material claims or legal proceedings commenced or, to their Knowledge
threatened, relating to or involving or otherwise affecting the Company or the
parties hereto and which relates to the consummation of the transactions
contemplated by this Agreement.

(b)

If the Company or Parent acquire Knowledge after the date of this Agreement of
(i) any matter which, if existing, occurring or known at the date of this
Agreement would have been required to be disclosed to Acquiror, or (ii) the
occurrence of any event or the failure of any event to occur that may result in
the failure to satisfy any condition specified in Article 9 or the obligations
of any party to consummate the transactions contemplated by this Agreement, such
party shall, promptly after obtaining such Knowledge, notify Acquiror, in
writing in sufficient detail to permit a reasonable analysis thereof.

8.6.

Confidentiality.

(a)

Prior to the Closing, Acquiror shall hold in confidence, and use its
commercially reasonable efforts to have all of the officers, managers,
independent contractors and employees hold in confidence, all knowledge and
information of a secret or confidential nature with respect to the Business and
shall not disclose, publish or make use of the same without the consent of
Company and/or Parent, except to the extent that such information shall have
become public knowledge other than by breach of this Agreement by Acquiror and
except and to the extent disclosure is required by applicable law.





-31-




--------------------------------------------------------------------------------










(b)

The Company and the Parent shall hold in confidence, and use their commercially
reasonable efforts to have all of the officers, directors, independent
contractors and employees of the Company, except those who become officers,
directors, employees or independent contractors of Acquiror, hold in confidence,
all knowledge and information of a secret or confidential nature with respect to
the Business following the Closing and shall not disclose, publish or make use
of the same without the consent of Acquiror, except to the extent that such
information shall have become public knowledge other than by breach of this
Agreement by the Company or the Parent, and except and to the extent disclosure
is required by applicable law.

(c)

The parties agree that the remedy at law for any breach of this Section 8.6
would be inadequate and that Acquiror shall be entitled to injunctive relief in
addition to any other remedy it may have upon breach of any provision of this
Section 8.6.

8.7.

Noncompetition.  

(a)

Obligation.  From and after the date of Closing, for a period of 3 years, each
of the Company and the Parent agree that they will not, directly or indirectly:

(i)

engage or participate in the Business in the Territory;

(ii)

become interested (as owner, stockholder, lender, partner, co-venturer,
director, shareholder, employee, agent, consultant or otherwise) in any portion
of the business of any person, firm, corporation, association or other entity
located or doing business in the Territory other than Acquiror and its
Affiliates (collectively, an “Entity in the Territory”) where such portion of
such business is in or competitive with the Business; provided, however,
notwithstanding the foregoing, the Company and Parent may hold collectively not
more than two percent (2%) of the outstanding securities of any class of any
publicly-traded securities of a company that is engaged in activities referenced
in this Section 8.7(a);

(iii)

solicit, call on or transact or engage in any direct or indirect business
activity, for a purpose competitive with the Business, with any customer, or
referral source, with whom the Company or Parent or their respective Affiliates
shall have dealt in connection with the Business at any time prior to the
Closing;

(iv)

influence or attempt to influence any customer or referral source of the Company
or Parent prior to the Closing to terminate or modify any written or oral
agreement with Acquiror or any of its Affiliates; or

(v)

influence or attempt to influence any person or entity, for a purpose
competitive with the Business, either (A) to terminate or modify an employment,
consulting, agency, distributorship or other arrangement with Acquiror or its
Affiliates, or (B) to employ or retain, or arrange to have any other person or
entity employ or retain, any person who has been employed or retained by
Acquiror or its Affiliates.

(b)

Acknowledgments.  The Company and the Parent hereby acknowledge and agree that:





-32-




--------------------------------------------------------------------------------










(1)

the rights, obligations and duties of the parties under this Section 8.7 are
necessary for the protection of the legitimate business interests of Acquiror at
the times set forth in this Section 8.7;

(2)

the agreements of the parties set forth in this Section 8.7 are an integral part
of this Agreement, without which transactions contemplated in and by this
Agreement will not close;

(3)

the scope of the obligations set forth in this Section 8.7 is reasonable in
time, geography and types and limitations of activities restricted; and

(4)

the breach of this Section 8.7 will be such that the parties’ harmed by such
breach will not have an adequate remedy at law because of the unique nature of
the Business.

(c)

Remedy.  The parties acknowledge and agree that the rights of Acquiror pursuant
to Section 8.7(a) are of a specialized and unique character and that immediate
and irreparable damage will result to such parties if the obligated parties
under such sections fail to or refuse to perform their obligations thereunder
and, notwithstanding any election by Acquiror to claim damages from as a result
of any such failure or refusal, Acquiror may, in addition to any other remedies
and damages available, seek an injunction in a court of competent jurisdiction
to restrain any such failure or refusal.  No single exercise of the foregoing
remedy shall be deemed to exhaust Acquiror’s right to such remedy, but the right
to such remedy shall continue undiminished and may be exercised from time to
time as often as such parties may elect.  

8.8.

Non-Disparagement.  Neither the Company nor the Parent nor any of their
respective Affiliates, on the one hand, nor Acquiror nor Michael Kelley or any
of their respective Affiliates, on the other hand, will, directly or indirectly,
disparage, deprecate or make any negative comment or interfere in the business
activities of the other or the other’s stockholders, directors, managers,
members, officers, employees, independent contractors, or agents.

8.9.

Required Approvals and Filings.  As promptly as practicable after the date of
this Agreement, the Parent shall make all filings required by the Requirements
of Law to be made by them in order to consummate the transactions contemplated
by this Agreement, including giving all notices and obtaining all consents as
required by the laws of the state of Nevada.  Further, Acquiror and Michael
Kelley shall make, or cause to be made, all filings required by the Requirements
of Law to be made by them to consummate the transactions contemplated by this
Agreement.  Acquiror and Michael Kelley also shall use all commercially
reasonable efforts to cooperate with the Parent and the Company (a) with respect
to all filings the Parent and the Company shall be required by the Requirements
of Law to make, including, but not limited to, the Parent’s Annual Report on
Form 10-KSB for the fiscal year ended December 31, 2007, as may be amended, and
the Parent’s Quarterly Report on Form 10-QSB for the quarter ended March 31,
2008, as may be amended; and (b) in obtaining all Consents identified herein.
 The Parent and the Company also shall use all commercially reasonable efforts
to cooperate with Acquiror and Michael Kelley (a) with respect to all filings
Acquiror and Michael Kelley shall be required by the Requirements of Law to
make, and (b) in obtaining all Consents identified herein.  





-33-




--------------------------------------------------------------------------------










8.10.

Change of Corporate Name.  Promptly, and in any event within 5 days following
the Effective Time, the Company shall change its name to something without the
words “Kelley” or “Communication” or similar words or derivations thereof by
filing an amendment to the Company’s Articles of Incorporation with the
Secretary of State of the State of Nevada.

8.11.

Further Assurances.

(a)

Subject to the terms and conditions herein provided, each of the parties hereto
agrees, subject to its legal obligations, to use all reasonable commercial
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable to consummate and make effective
the transactions contemplated by this Agreement and the other Transaction
Documents, including to use all commercially reasonable efforts to rectify any
event or circumstance which would impede the consummation of the transactions
contemplated hereby.

(b)

Except as required by law, no party will voluntarily cooperate with any Person
which may hereafter seek to restrain or prohibit or otherwise oppose the
transactions contemplated by this Agreement and each party will cooperate with
the other party to resist any such effort to restrain or prohibit or otherwise
oppose such transactions.

ARTICLE 9
CONDITIONS TO CLOSING

9.1.

Conditions Precedent to Obligations of Acquiror.  The obligations of Acquiror to
proceed with the Closing under this Agreement are subject to the fulfillment
prior to or at Closing of the following conditions (any one or more of which may
be waived in whole or in part by Acquiror in Acquiror’s sole discretion):

(a)

Bringdown of Representations and Warranties.  The representations and warranties
of the Company and the Parent contained in this Agreement shall be true and
correct in all material respects (without regard, for purposes hereof, of any
materiality, Material Adverse Effect or similar qualifications contained in such
representations and warranties) on and as of the time of Closing, with the same
force and effect as though such representations and warranties had been made on,
as of and with reference to such time, and Acquiror shall have received a
certificate to such effect duly executed by the Company and the Parent.

(b)

Performance and Compliance.  The Company and the Parent shall have performed, in
all material respects, all of the covenants and complied, in all material
respects, with all of the provisions required by this Agreement to be performed
or complied with by them on or before the Closing, and Acquiror shall have
received a certificate to such effect duly executed by the Company and the
Parent.

(c)

Satisfactory Instruments.  All instruments and documents required on the
Company’s and the Parent’s part to effectuate and consummate the transactions
contemplated hereby, including those listed on Section 10.3 hereof, shall be
delivered to Acquiror and shall be in form and substance reasonably satisfactory
to Acquiror and its counsel.





-34-




--------------------------------------------------------------------------------










(d)

Required Consents.  All Consents of third parties, including, without
limitation, all Governmental or Regulatory Authorities and all Consents
referenced on Schedule 5.3 and Schedule 5.14(c), necessary or appropriate to
consummate the transactions contemplated hereby and by the Transaction Documents
shall have been obtained and no such Consent (i) shall have been conditioned
upon the modification in any material respect, cancellation or termination of
any material lease, commitment, agreement, easement, right, license, Permit or
authorization of the Company; or (ii) shall impose on Acquiror any material
condition, provision or requirement not presently imposed upon it or any
condition that would be more restrictive on Acquiror after the Closing than the
conditions presently imposed on the Company or the Parent, as applicable.

(e)

Litigation.  No order of any Governmental or Regulatory Authority shall be in
effect which restrains or prohibits the transactions contemplated hereby or
which would limit or adversely affect Acquiror’s ownership or control of the
Acquired Assets, and there shall not have been threatened, nor shall there be
pending, any action or proceeding by or before any court or Governmental or
Regulatory Authority, (i) challenging any of the transactions contemplated by
this Agreement or seeking monetary relief by reason of the consummation of such
transactions, or (ii) by any present or former owner of any capital stock or
equity interest in the Company (whether through a derivative action or
otherwise) against the Company or any officer, director, manager or member of
the Company in his capacity as such, or (iii) which might have a Material
Adverse Effect on its business, prospects or condition (financial or
otherwise) of the business of the Company as transacted prior to Closing.

(f)

UCC Termination Statements.  The Company shall have delivered to Acquiror
Uniform Commercial Code financing release or termination statements with respect
to all security interests in the Acquired Assets.

(g)

No Material Adverse Change.  No material adverse change in the business,
operations, properties, assets, income, cash flow, prospects, liabilities,
working capital or condition (financial or otherwise) of the Business or the
Company (or Acquiror after the Closing), or any event, contingency or condition
that is likely to result in such a material adverse change shall have occurred
since February 28, 2008.

(h)

Release by Dutchess.  Dutchess Private Equities Fund, L.P., Dutchess Private
Equities Fund II, L.P., Dutchess Private Equities Fund, Ltd. and their
affiliated entities (collectively, the “Dutchess Entities”), on their respective
behalves and on behalf of their respective successors and assigns, shall have
executed and delivered to Acquiror and Michael Kelley a general release in a
form reasonably acceptable to Acquiror releasing Acquiror, Acquiror’s owners
(including, without limitation, Michael Kelley), Affiliated entities, their
predecessor or successor entities, parent entities, subsidiary entities,
Affiliates, heirs, successors, assigns, agents, servants and employees from all
claims the Dutchess Entities may have against any of them (including, without
limitation, release by appropriate documents of any security interest in or lien
upon any of the Acquired Assets), subject to exceptions for gross negligence and
wilfull misconduct, except for the Assumed Liabilities. Any such release to be
given by the Dutchess Entities pursuant to this Section 9.1(h) is conditioned
upon, and subject to, the full release of the Dutchess Collateral as provided in
Section 9.2(g).





-35-




--------------------------------------------------------------------------------










(i)

Shareholder Approval; Information Statement on Schedule 14C.  The shareholders
of the Parent holding a majority of the Parent’s issued and outstanding shares
of common stock shall have approved the transactions contemplated in and by this
Agreement and the Parent’s Information Statement on Schedule 14C, if reviewed,
shall have been approved or cleared by each applicable Governmental or
Regulatory Authority.

9.2.

Conditions Precedent to the Obligations of the Company and the Parent.  The
obligations of the Company and the Parent to proceed with the Closing hereunder
are subject to the fulfillment prior to or at Closing of the following
conditions (any one or more of which may be waived in whole or in part by the
Company in its sole discretion):

(a)

Bringdown of Representations and Warranties.  The representations and warranties
of Acquiror and Michael Kelley contained in this Agreement shall be true and
correct in all material respects (without regard, for purposes hereof, of any
materiality, Material Adverse Effect or similar qualifications contained in such
representations and warranties) on and as of the time of Closing, with the same
force and effect as though such representations and warranties had been made on,
as of and with reference to such time and Acquiror and Michael Kelley shall have
delivered to the Company a certificate to such effect.

(b)

Performance and Compliance.  Acquiror and Michael Kelley shall have performed
all of the covenants and complied, in all material respects, with all the
provisions required by this Agreement to be performed or complied with by it on
or before the Closing, and Acquiror and Michael Kelley shall have delivered to
the Company a certificate to such effect.

(c)

Litigation.  No order of any Governmental or Regulatory Authority shall be in
effect which restrains or prohibits the transactions contemplated hereby.

(d)

Satisfactory Instruments.  All instruments and documents required on the part of
Acquiror and Michael Kelley to effectuate and consummate the transactions
contemplated hereby listed in Section 10.2 hereof shall be delivered to the
Company and/or the Parent and shall be substantially in the form of the Exhibits
attached hereto, when applicable.

(e)

Release by Michael Kelley; Company and Parent.  Michael Kelley shall execute and
deliver to the Parent and the Company a release in a form reasonably acceptable
to Parent and the Company pursuant to which Michael Kelley releases the Parent
and the Company, their respective owners and Affiliated entities, their
predecessor or successor entities, parent entities, subsidiary entities,
Affiliates, heirs, successors, assigns, agents, servants and employees from all
claims that Michael Kelley may have with respect to: (i) his employment by or
service to either Parent or the Company, subject to customary exceptions; (ii)
the Tuscany Sale; (iii) the Cox Settlement; or (iv) the TIP Judgment; provided,
however, that this Section 9.2(e) is subject to exceptions for gross negligence
and willful misconduct.  

(f)

Release by Michael Kelley; Dutchess Entities.  Michael Kelley shall execute and
deliver to the Dutchess Entities a release in a form reasonably acceptable to
the Dutchess Entities pursuant to which Michael Kelley releases the Dutchess
Entities, its respective owners and Affiliated entities, its predecessor or
successor entities, parent entities, subsidiary entities, Affiliates, heirs,
successors, assigns, agents, servants and employees from all claims that





-36-




--------------------------------------------------------------------------------










Michael Kelley may have against the Dutchess Entities; provided, however, that
this Section 9.2(e) is subject to exceptions for gross negligence and willful
misconduct.  

(g)

Release by Acquiror; Company and Parent. Acquiror and its affiliated entities,
if any, on their respective behalves and on behalf of their respective
successors and assigns, shall have executed and delivered to the Parent and the
Company a general release in a form reasonably acceptable to the Parent and the
Company releasing the Parent and the Company and their owners, their predecessor
or successor entities, parent entities, subsidiary entities, Affiliates, heirs,
successors, assigns, agents, servants and employees from all claims the Acquiror
may have against any of them including, without limitation, (i) any matter or
claim relating the to Acquired Assets or Assumed Liabilities; (ii) the Tuscany
Sale; (iii) the Cox Settlement; or (iv) the TIP Judgment; provided, however,
that this Section 9.2(e) is subject to exceptions for gross negligence and
willful misconduct and shall not release any other claims that the Acquiror may
have against the Company or the Parent under this Agreement or the instruments
delivered by the Company and the Parent pursuant to this Agreement.  

(h)

Release by Acquiror; Dutchess Entities.  Acquiror and its affiliated entities,
if any, on their respective behalves and on behalf of their respective
successors and assigns, shall have executed and delivered to the Dutchess
Entities a general release in a form reasonably acceptable to the Dutchess
Entities releasing the Dutchess Entities and their owners (including, without
limitation, Michael Novielli), their predecessor or successor entities, parent
entities, subsidiary entities, Affiliates, heirs, successors, assigns, agents,
servants and employees from all claims the Acquiror may have against the
Dutchess Entities; provided, however, that this Section 9.2(e) is subject to
exceptions for gross negligence and willful misconduct.  

(i)

Release of Dutchess Collateral. On or prior to the Closing, Acquiror and Michael
Kelley shall cause any and all collateral pledged by the Dutchess Entities to
secure the Company’s notes payable with Bank of Nevada, or approximately
$1,051,201.59, less any amounts remitted from January 1, 2008 through the date
hereof, to be released and discharged in full (the “Dutchess Collateral”). The
release of the Dutchess Collateral shall be evidenced by a payoff letter from
the Bank of Nevada, in form satisfactory to the Dutchess Entities, that the
Dutchess Collateral was released and discharged in full. Further, on or prior to
the Closing, the Acquiror and Michael Kelley shall cooperate, if required, to
cause the Dutchess Collateral to be returned to the Dutchess Entities; provided,
however, that any such release of the Dutchess Collateral shall be in the
discretion of the Dutchess Entities.

(j)

Shareholder Approval; Information Statement on Schedule 14C.  The shareholders
of the Parent holding a majority of the Parent’s issued and outstanding shares
of common stock shall have approved the transactions contemplated in and by this
Agreement and the Parent’s Information Statement on Schedule 14C, if reviewed,
shall have been approved or cleared by each applicable Governmental or
Regulatory Authority.

ARTICLE 10
CLOSING

10.1.

The Closing.  The consummation of the transactions contemplated by this
Agreement shall take place, subject to Article 9 and Article 15, in person or by
facsimile or other





-37-




--------------------------------------------------------------------------------










electronic means at 10:00 am at Fox Rothschild LLP, 747 Constitution Drive,
Suite 100, Exton, PA  19341-0673, within one (1) business day following the
approval and clearance of the Parent’s Information Statement on Schedule 14C,
which the parties acknowledge will be on or about May 15, 2008 (the “Closing”),
or such other date (the “Closing Date”) or location as the parties may agree.
 The consummation of the transactions contemplated by this Agreement shall be
effective at the Effective Time.

10.2.

Deliveries of Acquiror.  At the Closing, Acquiror shall deliver to the Company:

(a)

an assignment of that Property Lease in a form mutually agreeable to Acquiror
and the Company for the real property commonly referred to as 5625 S. Arville,
Suite E, Las Vegas, Nevada  89118 (the “Lease Assignment”), duly executed by
Acquiror;

(b)

an Assignment and Assumption Agreement in substantially the form of Exhibit C
hereto (the “Assignment and Assumption Agreement”) duly executed by Acquiror;

(c)

the bring down certificate referenced in Section 9.2(a);

(d)

the certificate referenced in Section 9.2(b);

(e)

letters offering employment to such employees of the Company as Acquiror may
determine in its sole discretion, duly executed by Acquiror;

(f)

stock certificates for all shares of Capital Stock included in the Transferred
Securities duly endorsed in blank for transfer or accompanied by an irrevocable
security transfer power of attorney duly endorsed in blank, in either case by
the holder of record thereof;

(g)

all warrants, options and rights included in the Transferred Securities,
accompanied by an irrevocable security transfer power of attorney duly endorsed
in blank with respect to each of such warrants, options and rights;

(h)

such other instruments of conveyance, assignment and transfer, in form and
substance reasonably satisfactory to the Company, as shall be appropriate to
sell, transfer and assign to the Company, all right, title and interest in and
to the Transferred Securities;

(i)

a certificate from the Secretary or Assistant Secretary of the Acquiror, dated
the Closing Date, certifying that (i) a true and complete copy of the Acquiror’s
Articles of Formation as in effect on the Closing Date is attached thereto, (ii)
a true and correct copy of the Acquiror’s operating agreement as in effect on
the Closing Date is attached thereto, and (iii) a true and correct copy of the
resolutions adopted by the Acquiror’s Managing Member authorizing the execution
and performance of this Agreement and the transactions contemplated hereby is
attached thereto; and

(j)

a certificate issued by the Secretary of State or other appropriate officials of
the jurisdiction of the Acquiror’s incorporation and in each jurisdiction in
which the Acquiror is qualified to do business as to the good standing of the
Acquiror in such jurisdiction, dated within fifteen (15) days of the Closing
Date.





-38-




--------------------------------------------------------------------------------










10.3.

Deliveries of the Company and the Parent.  On the Closing Date, the Company and
the Parent shall deliver to Acquiror:

(a)

the Lease Assignment, duly executed by Harsch Investment Properties;

(b)

a Bill of Sale in substantially the form of Exhibit D hereto (the “Bill of
Sale”), duly executed by the Company;

(c)

the Assignment and Assumption Agreement, duly executed by the Company;

(d)

such other instruments of conveyance, assignment and transfer, in form and
substance reasonably satisfactory to Acquiror, as shall be appropriate to sell,
transfer and assign to Acquiror, all right, title and interest in and to the
Acquired Assets;

(e)

the bring-down certificate referenced in Section 9.1(a);

(f)

the certificate referenced in Section 9.1(b);

(g)

a certificate from the Secretary or Assistant Secretary of the Company, dated
the Closing Date, certifying that (i) a true and complete copy of the Company’s
certificate of incorporation as in effect on the Closing Date is attached
thereto, (ii) a true and correct copy of the Company’s bylaws as in effect on
the Closing Date is attached thereto, and (iii) ) a true and correct copy of the
resolutions adopted by the Company’s Board of Directors and the Company’s
stockholder authorizing the execution and performance of this Agreement and the
transactions contemplated hereby is attached thereto;

(h)

a certificate issued by the Secretary of State or other appropriate officials of
the jurisdiction of the Company’s incorporation and in each jurisdiction in
which the Company is qualified to do business as to the good standing of the
Company in such jurisdiction, dated within fifteen (15) days of the Closing
Date;

(i)

the legal opinion of counsel to the Company and the Parent, in the form of
Exhibit E hereto;

(j)

the closing Schedule referenced in Section 2.3;

(k)

letters offering employment to such employees of the Company as Acquiror may
determine in its sole discretion, duly executed by each such employee; and

(l)

all consents and approvals referenced on Schedule 5.3 and Schedule 5.14(c)
hereof.

ARTICLE 11
SURVIVAL; WAIVER OF INDEMNITY OR CONTRIBUTION

11.1.

Survival of Representations and Warranties.  The representations and warranties
of each Party hereunder:





-39-




--------------------------------------------------------------------------------










(a)

shall survive until the second anniversary of the Closing, except for the
representations and warranties in Sections 5.1, 5.2, 5.3, 5.4(a), 5.5, 5.9,
5.20, 5.28, 6.1, 6.2, 6.3 and 6.6 which shall survive forever, to the extent
permitted by law, or otherwise until the expiration of the statute of
limitations applicable to the subject matter addressed thereunder;

(b)

any representation or warranty that would otherwise terminate in accordance with
Section 11.1(a) will continue to survive if an Indemnity Notice, a Claim Notice
or other written notice of facts that can reasonably be expected to give rise to
an indemnification claim under Article 12 shall have been given in good faith on
or prior to the date on which such representation or warranty would have
otherwise terminated, until the related claim for indemnification has been
satisfied or otherwise resolved as provided in Article 12; and

(c)

any representation or warranty contained in this Agreement made by any party or
any information furnished by any party that was made by such party fraudulently
or in bad faith, shall indefinitely survive the Closing.

11.2.

No Indemnity or Contribution; Waiver by Parties.  No party to this Agreement
shall be entitled to make any claim for indemnity or contribution or any other
similar claim (the “Claiming Party”) against any other party (“Other Party”) or
any of the Other Party’s Affiliates, with respect to any Indemnifiable Losses
for which the Claiming Party is liable under Article 12.  To the extent that the
Claiming Party, may now or in the future have the right to assert any such claim
against the Other Party or any of the Other Party’s Affiliates, the Claiming
Party hereby waive any such right and hereby release and forever discharge the
Other Party and the Other Party’s Affiliates from any such claim.

ARTICLE 12
INDEMNIFICATION

12.1.

The Company and the Parent Indemnification.  From and after the Closing Date,
the Parent and the Company, jointly and severally, shall indemnify and hold
harmless Acquiror and any of Acquiror’s Affiliates, and each Person who controls
(within the meaning of the Securities Act) Acquiror or any such Affiliate, and
each of their respective directors, officers, employees, agents, successors and
assigns and legal representatives, from and against all Indemnifiable Losses
that may be imposed upon, incurred by or asserted against any of them resulting
from, related to, or arising out of:

(a)

any misrepresentation or breach of any representation or warranty by the Company
or the Parent under this Agreement or any document, instrument, certificate or
other item furnished or to be furnished to Acquiror pursuant hereto or thereto
or in connection with the transactions contemplated by this Agreement (ignoring
for the purpose of determining the amount of any Indemnifiable Losses under this
clause (a) qualifiers in any representation or warranty such as “Material
Adverse Effect,” and “materiality”);

(b)

any breach or non-fulfillment of any covenant or agreement to be performed by
the Company or the Parent under this Agreement or any document, instrument,
certificate or other item furnished or to be furnished to Acquiror pursuant
hereto or thereto in connection with the transactions contemplated by this
Agreement;





-40-




--------------------------------------------------------------------------------










(c)

any Legal Proceeding or Order arising out of any of the foregoing even though
such Legal Proceeding or Order may not be filed, become final, or come to light
until after the Closing Date;

(d)

all Taxes of the Company and the Parent;

(e)

any Obligation or Liability which relates to or which arises out of or is based
upon, any Environmental Law to the extent that such liability or obligation
relates to or arises out of, in whole or in part, any activity occurring,
condition existing, omission to act or other matter existing prior to the
Closing Date; and

(f)

any Obligation or Liability which relates to or which arises out of or is based
upon any Excluded Asset or is not an Assumed Liability.

12.2.

Acquiror Indemnification.  From and after the Closing Date, Acquiror shall
indemnify and hold harmless the Parent and any of the Parent’s Affiliates
(including the Company), and each Person who controls (within the meaning of the
Securities Act) the Parent or any such Affiliate, and each of their respective
directors, officers, employees, agents, successors and assigns and legal
representatives, from and against all Indemnifiable Losses imposed upon,
incurred by or asserted against, the Company or the Parent resulting from,
related to, or arising out of:

(a)

any misrepresentation, breach of any warranty by Acquiror or Michael Kelley
under this Agreement or any document, instrument, certificate or other item
furnished or to be furnished to the Company and/or the Parent pursuant hereto or
thereto or in connection with the transactions contemplated by this Agreement
(ignoring for the purpose of determining the amount of any Indemnifiable Losses
under this clause (a) qualifiers in any representation or warranty such as
“Material Adverse Effect,” and “materiality”);

(b)

any breach or non-fulfillment of any covenant or agreement to be performed by
Acquiror or Michael Kelley under this Agreement or any document, instrument,
certificate or other item furnished or to be furnished to the Company and/or the
Parent pursuant hereto or thereto or in connection with the transactions
contemplated by this Agreement;

(c)

any Legal Proceeding or Order arising out any of the foregoing even though such
Legal Proceeding or Order may not be filed, become filed, or come to light until
after the Closing Date;

(d)

all Taxes of Acquiror or Michael Kelley;

(e)

any Obligation or Liability which relates to or which arises out of or is based
upon, any Environmental Law to the extent that such liability or obligation
relates to or arises out of, in whole or in part, any activity occurring,
condition existing, omission to act or other activity occurring after the
Closing Date;

(f)

any Obligation or Liability which relates to or which arises out of or is based
upon any Acquired Asset or any Assumed Liability, including, without limitation,
any





-41-




--------------------------------------------------------------------------------










Obligation or Liability which relates to or which arises out of or is based upon
(i) the Tuscany Sale; (ii) the Cox Settlement; or (iii) the TIP Judgment.

12.3.

Payment; Procedure for Indemnification.

(a)

In the event that a Person shall suffer an Indemnifiable Loss and seek
indemnification under this Article (the “Indemnified Party”) he, she or it shall
give written notice to (i) the Company and/or the Parent in the case of
indemnity sought under Section 12.1, or (ii) Acquiror in the case of indemnity
sought under Section 12.2 (the party receiving such notice, the “Noticed Party,”
and the party(ies) from whom indemnification under this Article is sought, the
“Indemnifying Party”) of the amount of the Indemnifiable Loss, together with
reasonably sufficient information to enable the Noticed Party to determine the
accuracy and nature of the claimed Indemnifiable Loss (the “Indemnity Notice”).
 The failure of any Indemnified Party to give the Noticed Party the Indemnity
Notice promptly after actual notice of the Indemnifiable Loss shall not release
the Indemnifying Party of liability under this Article; provided, however that
the Indemnifying Party shall not be liable for Indemnifiable Losses incurred by
the Indemnified Party that would not have been incurred but for the delay in the
delivery of, or the failure to deliver, the Indemnity Notice.  Within 60 days
after the receipt by the Noticed Party of the Indemnity Notice, the Noticed
Party shall do one of the following and decide whether or not to raise any
objection: (i) provide notice to the Indemnifying Party directing the
Indemnifying Party to pay to the Indemnified Party an amount equal to the
Indemnifiable Loss or (ii) object to such claim, in which case the Noticed Party
shall give written notice to the Indemnified Party of such objection together
with the reasons therefor, it being understood that the failure of the Noticed
Party to so object shall preclude the Noticed Party from asserting any claim,
defense or counterclaim relating to the Indemnifying Party’s failure to pay any
Indemnifiable Loss that was the subject of such Notice.  The Noticed Party’s
objection shall not relieve the Indemnifying Party from its obligations under
this Article.

(b)

In the event the facts giving rise to the claim for indemnification under this
Article shall involve any action or threatened claim or demand by any third
party against the Indemnified Party, the Indemnified Party, within the earlier
of, as applicable, 10 days after receiving a written notice of the filing of a
lawsuit or 60 days after receiving notice of the existence of a claim or demand
giving rise to the claim for indemnification, shall send written notice of such
claim to the Noticed Party (the “Claim Notice”).  The failure of the Indemnified
Party to give the Noticed Party the Claim Notice shall not release the
Indemnifying Party of liability under this Article; provided, however, that the
Indemnifying Party shall not be liable for Indemnifiable Losses incurred by the
Indemnified Party that would not have been incurred but for the delay in the
delivery of, or the failure to deliver, the Claim Notice.  Except for claims
resulting from, relating to, or arising out of any dispute with the Company’s
respective customers or suppliers, the Indemnifying Party shall be entitled to
defend such claim in the name of the Indemnified Party at the Indemnifying
Party’s own expense and through counsel of the Indemnifying Party’s own
choosing; provided, that if the applicable claim or demand is against, or if the
defendants in any such Legal Proceeding shall include, both the Indemnified
Party and the Indemnifying Party and the Indemnified Party reasonably concludes
that there are defenses available to it that are different or additional to
those available to the Indemnifying Party or if the interests of the Indemnified
Party may be reasonably deemed to conflict with those of the Indemnifying Party,
then the Indemnified Party shall have the right to select separate counsel and





-42-




--------------------------------------------------------------------------------










to assume and control the defense of such claim, demand or Legal Proceeding,
with the reasonable fees, expenses and disbursements of such counsel to be
reimbursed by the Indemnifying Party as incurred.  The Indemnifying Party shall
give the Indemnified Party notice in writing within 10 days after receiving the
Claim Notice from the Indemnified Party in the event of litigation, or otherwise
within 30 days, of its intent to defend such claim.  In the case of any claim
resulting from, relating to or arising out of any dispute with any of the
Company’s respective customers or suppliers, Acquiror shall have the sole right
to control the defense thereof.  Whenever the Indemnifying Party is entitled to
defend any claim under this Section 12.3(b), the Indemnified Party may elect, by
notice in writing to the Noticed Party, to continue to participate through its
own counsel, at the Indemnified Party’s expense, but the Indemnifying Party
shall have the right to control the defense of the claim or the litigation.  The
Indemnified Party shall cooperate with the Indemnifying Party in the defense of
any claim, demand or Legal Proceeding that the Indemnifying Party has and for
which the Indemnifying Party has elected to defend pursuant to this
Section 12.3(b).

(c)

Notwithstanding any other provision contained in this Agreement, the party
controlling the defense of the claim or the litigation shall not settle any such
claim or litigation without the prior written consent of the Noticed Party for
the other party, which consent shall not be unreasonably withheld; provided,
that if the Indemnified Party is controlling the defense of the claim or the
litigation and shall have, in good faith, negotiated a settlement thereof, which
proposed settlement contains terms that are reasonable under the circumstances,
then the Noticed Party for the Indemnifying Party shall not withhold or delay
the giving of such consent.  In the event that the Indemnifying Party is
controlling the defense of the claim or the litigation and shall have negotiated
a settlement thereof, which proposed settlement is substantively final and
unconditional as to the parties thereto (other than the consent of the Noticed
Party for the Indemnified Party required under this Section 12.3(c)) and
contains an unconditional release of the Indemnified Party and does not include
the taking of any actions by, or the imposition of any restrictions on the part
of, the Indemnified Party and the Noticed Party for the Indemnified Party shall
unreasonably refuse to consent to such settlement, the liability of the
Indemnifying Party under this Article, upon the ultimate disposition of such
litigation or claim, shall be limited to the amount of the proposed settlement;
provided, however, that in the event the proposed settlement shall require that
the Indemnified Party make an admission of liability, a confession of judgment,
or shall contain any other non-financial obligation which, in the reasonable
judgment of the Indemnified Party, renders such settlement unacceptable, then
the Indemnified Party’s failure to consent shall not give rise to the foregoing
limitation of the Indemnifying Party’s liability as provided for in this
Section 12.3(c), and the Indemnifying Party shall continue to be liable to the
full extent of such litigation or claim.

(d)

The party controlling the defense of the claim or the litigation shall provide
to the non-controlling party a report as to the status of each claim for
indemnification pursuant to this Article no less frequently than once every six
months so long as such claim is outstanding.

(e)

The non-controlling party in the defense of the claim or the litigation shall
have the right to consult with the controlling party and the controlling party
shall facilitate such consultation with respect to the conduct and results of
the proceeding and the strategy of the controlling party for addressing the
matters that are the basis of such claim.  Upon reasonable





-43-




--------------------------------------------------------------------------------










request by the non-controlling party, the controlling party shall provide the
notice, copies, access and right of consultation provided for herein with
respect to any claim for indemnification pursuant to this Agreement.

(f)

Notwithstanding any indemnification or defense arrangement between the parties
to this Agreement to the contrary, the parties agree to cooperate with each
other in pursuing any claims against any Person who may be liable for any Losses
or Liabilities which are the subject of an Indemnity Notice, and in pursuing any
available claims against insurers who may have provided insurance coverage for
any such Losses or Liabilities.

12.4.

Limitations.  An Indemnifying Party’s indemnification obligations under
Sections 12.1(a) or 12.2(a), as applicable, shall not arise (a) unless the
aggregate amount of Indemnifiable Losses for which the Indemnifying Party is so
required to indemnify exceeds $10,000, but in such event, the Indemnifying Party
shall be required to indemnify the Indemnified Party for all Indemnifiable
Losses, including the initial $10,000 of Indemnifiable Losses up to the
aggregate amount of the Purchase Price, and (b) except for claims made
within 2 years of the Closing Date.  Notwithstanding the foregoing, the
limitations set forth in this Section 12.4 shall not apply to claims for
indemnification based upon breaches of or inaccuracies in the representations
and warranties contained in Sections 5.1, 5.2, 5.3, 5.4(a), 5.5, 5.9, 5.20,
5.28, 6.1, 6.2, 6.3 and 6.6 or claims based upon any of the information
furnished by or on behalf of the Indemnifying Party fraudulently or in bad
faith, but the maximum amount of Indemnifiable Losses that the Indemnifying
Party shall be obligated to pay under this Article 12 shall in no event be in
excess of the Purchase Price.  

12.5.

Payment.  Upon the determination of the liability under this Article 12, the
Indemnifying Party shall pay to the Indemnified Party within 10 days after such
determination, the amount of any claim for indemnification made hereunder (each
time, an “Indemnity Date”).  In the event that the Indemnified Party is not paid
in full for any such claim pursuant to the foregoing provisions promptly after
the Indemnified Party’s obligation to indemnify has been determined in
accordance herewith, the Indemnified Party shall have the right, notwithstanding
any other rights that it may have against any other person, firm or corporation,
to setoff the unpaid amount of any such claim against any amounts owed by it
under any agreements entered into pursuant to this Agreement, or the related
documents.

12.6.

Non-Impairment of Indemnity.  The results of Acquiror’s due diligence
investigation and examination of the Company and the Parent is for Acquiror’s
sole benefit, and shall not (i) impair or reduce any representation or warranty
made by the Company and/or the Parent in this Agreement, (ii) relieve the
Company or the Parent from its or their obligations with respect to such
representations and warranties (including, without limitation, the
indemnification obligations under this Article), or (iii) mitigate any of the
Company’s or the Parent’s obligations to disclose all material facts to Acquiror
with respect to the Company and its respective business and with respect to the
Parent.





-44-




--------------------------------------------------------------------------------










ARTICLE 13
POST-CLOSING COVENANTS

13.1.

Further Cooperation of The Company and the Parent.  From and after the Closing
Date, at Acquiror’s request from time to time, the Company and/or the Parent
shall execute and deliver to Acquiror such further endorsements, assignments and
instruments of transfer and conveyance and take such other actions as Acquiror
reasonably requests to transfer, vest or perfect Acquiror’s rights in and to the
Acquired Assets, free and clear of all Encumbrances and to consummate the
transactions contemplated by this Agreement.

13.2.

Further Cooperation of Acquiror and Michael Kelley.  From and after the Closing
Date, at the Parent’s request from time to time, Acquiror and/or Michael Kelley
shall execute and deliver to Parent such further endorsements, assignments and
instruments of transfer and conveyance and take such other actions as Parent
reasonably requests, including providing their respective consent for purposes
of the Parent’s Information Statement,  to consummate the transactions
contemplated by this Agreement.

13.3.

Maintenance of Books and Records.  For a period not to exceed 2 years after the
Closing Date, Acquiror shall maintain the Books and Records maintained by the
Company on or before the Closing Date and shall permit the Company and/or the
Parent and their respective representatives and agents access, at Acquiror’s
offices where such books and records are maintained, at the Company’s and
Parent’s sole cost and expense, to such pre-Closing Books and Records (upon
reasonable prior written notice by the Company and/or the Parent, as applicable,
and on terms not disruptive to the business, operation or employees of Acquiror
or any of Acquiror’s Affiliates) solely to the extent necessary to assist the
Company and the Parent in (a) completing any tax or regulatory filings or
financial statements required or appropriate to be made by the Company and/or
the Parent after the Closing Date, (b) prosecuting or defending on behalf of the
Company and/or the Parent any litigation controlled by the Company and/or the
Parent under Section 12.3(c) of this Agreement or (c) complying with requests
made of the Company and/or the Parent by any Taxing Authority or any
Governmental or Regulatory Authority conducting an audit, investigation or
inquiry relating to the Company’s activities during periods prior to the Closing
Date.  The Company and the Parent shall, and shall cause their respective
representatives and agents to, hold all information provided to them pursuant to
this Section 13.2 (and any information derived therefrom) in confidence.

13.4.

Warranty Claims.  From and after the Closing Date, in the event of any claims by
customers of the Company that the Company failed to conform with applicable
contractual commitments or breached any express or implied warranties on or
before the Closing Date, Acquiror and the Company shall cooperate in attempting
to resolve any such claims at the Company’s expense.

ARTICLE 14
CERTAIN TAX MATTERS

14.1.

Transfer Taxes.  The Company shall be responsible for the payment of all
Transfer Taxes, if any, which may be payable with respect to the sale and
transfer of the Acquired Assets.  The Company shall, at its own expense, file
all necessary Tax Returns and





-45-




--------------------------------------------------------------------------------










other documentation with respect to all such Transfer Taxes and, if required, by
any applicable Requirement of Law, Acquiror will join in an execution of any
such Tax Returns and other documentation.

ARTICLE 15
TERMINATION

15.1.

Termination Events.  This Agreement may be terminated at any time prior to the
Closing Date as follows:

(a)

By the mutual written consent of the Company and Acquiror;

(b)

10)  By Acquiror if there has been a material breach of any representation or
warranty set forth in this Agreement on the part of the Company and/or the
Parent which is incapable of being, or is not, cured within 5 days after written
notice from Acquiror to the Company and/or the Parent of such breach (or in any
event prior to the date of Closing), and (ii) by the Company if there has been a
material breach of any representation or warranty set forth in this Agreement on
the part of Acquiror or Michael Kelley which is incapable of being, or is not,
cured within 5 days after notice from the Company to Acquiror or Michael Kelley
of such breach (or in any event prior to the date of Closing).

(c)

(i) By Acquiror if there has been a material breach of any covenant or agreement
set forth in this Agreement on the part of the Company and/or the Parent, which
is incapable of being, or is not, cured (other than by mere disclosure of the
breach) within 5 days after written notice from Acquiror to the Company and/or
the Parent of such breach (or in any event prior to the date of Closing), and
(ii) by the Company if there has been a material breach of any covenant or
agreement set forth in this Agreement on the part of Acquiror or Michael Kelley,
which is incapable of being, or is not, cured (other than by mere disclosure of
the breach) within 5 days after written notice from the Company to Acquiror or
Michael Kelley of such breach (or in any event prior to the date of Closing);

(d)

(i) By Acquiror if any of the conditions specified in Section 9.1 hereof shall
not have been fulfilled by the time required and shall not have been waived by
Acquiror or Michael Kelley; and (ii) by the Company if any of the conditions
specified in Section 9.2 hereof shall not have been fulfilled by the time
required and shall not have been waived by the Company;

(e)

By either Acquiror or the Company if the transactions contemplated by this
Agreement have not been consummated on or before May 31, 2008; provided, that,
Acquiror or the Company may terminate this Agreement pursuant to this
subsection (e) only if Closing shall not have occurred by such date for a reason
other than a failure by such party to satisfy the conditions to Closing of the
other party set forth in Sections 9.1 or 9.2 hereof; and

(f)

By Acquiror or the Company if any permanent injunction or final non-appealable
order or decree of any court of competent jurisdiction and authority is in
effect which would prevent the consummation of the transactions contemplated by
this Agreement.





-46-




--------------------------------------------------------------------------------










15.2.

Liabilities in Event of Termination.  In the event of any termination of this
Agreement pursuant to Section 15.1, this Agreement shall terminate and there
shall be no liability on the part of any party hereto except for liabilities
arising from a breach of this Agreement prior to such termination; provided,
however, that the obligations of the parties under Article 1, Section 8.6, this
Article 15 and Article 16 shall survive such termination.

ARTICLE 16
MISCELLANEOUS

16.1.

Notices.  All notices required to be given to any of the parties to this
Agreement shall be in writing and shall be deemed to have been sufficiently
given, subject to the further provisions of this Section 16.1, for all purposes
when presented personally to such party or sent by certified or registered mail,
return receipt requested, with proper postage prepaid, or any national overnight
delivery service, with proper charges prepaid, to such party at its address set
forth below:

If to the Parent or Company:

Siena Technologies, Inc.
1110 Route 55, Suite 206

Town Square

LaGrangeville NY 12540
Attention: Michael Novielli
Facsimile:

With a copy to:

Gersten Savage LLP

600 Lexington Avenue, 9th Floor

New York, NY 10022

Attention: Peter J. Gennuso, Esq.

Facsimile: (212) 980-5192

If to Acquiror or Michael Kelley:

Kelley II, LLC
5625 Arville Street, Suite E

Las Vegas, Nevada 89118
Attention: J. Michael Kelley
Facsimile: ________________

With a copy to:

Fox Rothschild LLP
Eagleview Corporate Center
747 Constitution Drive
Suite 100
P.O. Box 673
Exton, PA  19341-0673

Attention: Andrew L. Romberger, Esquire
Facsimile: 610.458.7337





-47-




--------------------------------------------------------------------------------



















Such notice shall be deemed to be received when delivered if delivered
personally, the next business day after the date sent if sent by a national
overnight delivery service, or three (3) business days after the date mailed if
mailed by certified or registered mail.  Any notice of any change in such
address shall also be given in the manner set forth above.  Whenever the giving
of notice is required, the giving of such notice may be waived in writing by the
party entitled to receive such notice.

16.2.

No Third Party Beneficiaries.  Except as is otherwise expressly provided in this
Agreement, this Agreement is not intended to, and does not, create any rights in
or confer any benefits upon anyone other than the parties hereto.

16.3.

Schedules.  All schedules attached to this Agreement are incorporated by
reference into this Agreement for all purposes.

16.4.

Expenses.  Acquiror, on the one hand, and the Company and the Parent, on the
other hand, shall pay their own expenses incident to the preparation,
negotiation and execution of this Agreement including, without limitation, all
fees and costs and expenses of their respective legal counsel and advisors.

16.5.

Entire Agreement; Amendment.  This Agreement and the Transaction Documents and
any other documents, instruments or other writings delivered or to be delivered
pursuant to this Agreement constitute the entire agreement among the parties
with respect to the subject matter of this Agreement and supersede all prior
agreements, understandings, and negotiations, whether written or oral, with
respect to the subject matter of this Agreement.  None of the terms and
provisions contained in this Agreement can be changed without a writing signed
by all parties hereto.

16.6.

Public Statements.  The Company and the Parent, on the one hand, and Acquiror,
on the other, agree to consult with each other before issuing any press release
or otherwise making any public statement with respect to the transactions
contemplated hereby, and shall not issue any such press release or make any such
public statement prior to such consultation, except as may be required by law.

16.7.

No Waiver of Rights.  No waiver of any rights of the Company and the Parent, on
the one hand, or Acquiror, on the other hand, under this Agreement shall be
effective unless it is in writing and executed by a duly authorized
representative of the party against whom enforcement of any such waiver is
sought.  No failure or delay on the part of any party in the exercise of any
power or right under this Agreement shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power or right.  The waiver by any
party of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any other or subsequent breach under this Agreement.

16.8.

Section and Paragraph Titles.  The Section and paragraph titles used in this
Agreement are for convenience only and are not intended to define or limit the
contents or substance of any such Section or paragraph.





-48-




--------------------------------------------------------------------------------










16.9.

Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of each of the parties to this Agreement and their respective heirs, personal
representatives, and successors and permitted assigns.  The Company and the
Parent, on the one hand, and Acquiror, and Michael Kelley on the other hand,
shall not have the right to assign this Agreement without the prior written
consent of Acquiror, Michael Kelley or the Company and Parent, respectively,
provided, that (a) Acquiror or Michael Kelley may assign any or all of its
rights and interests under this Agreement to one or more of Acquiror’s
Affiliates; and (b) any or all of the rights and interests of Acquiror under
this Agreement (i) may be assigned to any acquiror of substantially all of the
assets of Acquiror or any of Acquiror’s Affiliates, (ii) may be assigned as a
matter of law to the surviving entity in any merger, consolidation, share
exchange or reorganization involving Acquiror, and (iii) may be assigned as
collateral security to any lender or lenders (including any agent for any such
lender or lenders) providing financing in connection with the transactions
contemplated by this Agreement, or to any assignee or assignees of such lender,
lenders or agent (it being understood that in any or all of the cases described
in clauses (a) and (b) above Acquiror nonetheless shall remain responsible for
the performance of all of its obligations under this Agreement).

16.10.

Counterparts.  This Agreement may be executed in any number of counterparts, and
each such counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute one and the same instrument.

16.11.

Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement or such provision, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

16.12.

Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT SUCH PARTY MAY LEGALLY AND
EFFECTIVELY DO SO, TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING UNDER
THIS AGREEMENT.

16.13.

Governing Law.  This Agreement shall be governed and construed as to its
validity, interpretation and effect by the laws of the State of Nevada
notwithstanding the choice of law rules of Nevada or any other jurisdiction.  In
addition, in the case of any dispute under or in connection with this Agreement,
each of the parties hereby consents to the exclusive jurisdiction and venue of
the courts of the State of Nevada or the Federal District Courts for such state,
provided that such Federal court has subject matter jurisdiction over such
dispute, and each of the parties hereby waives any claim such party may have at
any time as to forum non conviens with respect to such venue.  Notwithstanding
anything to the contrary set forth in the preceding sentence, Acquiror shall
have the right to institute any legal action against the Company and/or the
Parent arising out of or relating to this Agreement in any appropriate court and
in any jurisdiction where Company and/or the Parent are subject to personal
jurisdiction and where venue is proper.





-49-




--------------------------------------------------------------------------------










[signature page follows]





-50-




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company, the Parent, the Acquiror and Michael Kelley
have caused this Asset Purchase Agreement to be duly executed as of the date
first written above.

COMPANY:




KELLEY COMMUNICATION COMPANY, INC.

BY: SIENA TECHNOLOGIES, INC., ITS

            PARENT

By:  /s/ Anthony DeLise

Name: Anthony DeLise

Title: Interim Chief Executive Officer







PARENT:

SIENA TECHNOLOGIES, INC.

By:  /s/ Anthony DeLise

Name: Anthony DeLise

Title: Interim Chief Executive Officer







ACQUIROR:

KELLEY II, LLC

By:  /s/ J. Michael Kelley

Name:

J. Michael Kelley

Title: Sole Managing Member










/s/ J. Michael Kelley

J. Michael Kelley














[Signature Page to Asset Purchase Agreement]




--------------------------------------------------------------------------------







EXHIBIT A

HISTORICAL FINANCIAL STATEMENTS





A-1







--------------------------------------------------------------------------------







EXHIBIT B

INTERIM BALANCE SHEET





B-1




--------------------------------------------------------------------------------







EXHIBIT C

ASSIGNMENT AND ASSUMPTION AGREEMENT





C-1




--------------------------------------------------------------------------------







EXHIBIT D

BILL OF SALE





D-1




--------------------------------------------------------------------------------







EXHIBIT E

FORM OF COMPANY AND PARENT COUNSEL OPINION





E-1




--------------------------------------------------------------------------------







TABLE OF CONTENTS

ARTICLE 1 CERTAIN DEFINITIONS

1

1.1.

Defined Terms.

1

1.2.

Usage.

2

ARTICLE 2 PURCHASE AND SALE OF ASSETS

2

2.1.

Purchase and Sale of Assets.

2

2.2.

Excluded Assets.

2

2.3.

Closing Schedule.

2

2.4.

Conveyance.

2

2.5.

Assignment and Non-Assignment of Certain Assets.

2

ARTICLE 3 CONSIDERATION

2

3.1.

Consideration and Payment.

2

3.2.

Allocation of Purchase Price.

2

ARTICLE 4 Liabilities of Company

2

4.1.

Assumption.

2

4.2.

No Assumption.

2

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE PARENT  2

5.1.

Organization; Qualification; Good Standing.

2

5.2.

Authority; Binding Agreement.  T

2

5.3.

Noncontravention.

2

5.4.

Capitalization; Subsidiaries and Affiliates.

2

5.5.

Title.

2

5.6.

Legal Proceedings.

2

5.7.

Compliance with Laws.

2

5.8.

Labor/Employee Matters.

2

5.9.

Employee Benefit Plans.

2

5.10.

Financial Statements.

2

5.11.

Absence of Undisclosed Liabilities.

2

5.12.

Real Property.

2

5.13.

Personal Property.

2

5.14.

Contracts.

2

5.15.

Insurance.

2

5.16.

Intellectual Property.

2

5.17.

Environmental Matters.

2

5.18.

Permits.

2

5.19.

Regulatory Filings.

2

5.20.

Taxes and Tax Returns.

2





-i-




--------------------------------------------------------------------------------







5.21.

Accounts.

2

5.22.

Receivables.

2

5.23.

Inventory.

2

5.24.

Product Liability.

2

5.25.

Warranties.

2

5.26.

Vendors/Suppliers.

2

5.27.

Prepayment of Indebtedness.

2

5.28.

Broker’s or Finders.

2

5.29.

No Other Agreements to Sell.

2

5.30.

Disclosure Generally.

2

ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF ACQUIROR

2

6.1.

Organization.

2

6.2.

Authorization for Agreement.

2

6.3.

Enforceability.

2

6.4.

Ownership of Acquiror.

2

6.5.

Contribution of Transferred Securities to Acquiror.

2

6.6.

Title to Transferred Securities.

2

6.7.

Knowledge of Breach.

2

ARTICLE 7 REPRESENTATIONS AND WARRANTIES OF MICHAEL KELLEY

2

7.1.

Power.

2

7.2.

Ownership of Acquiror.

2

7.3.

Contributuion of Transferred Securities to Acquiror.

2

7.4.

Title to Transferred Securities.

2

ARTICLE 8 GENERAL COVENANTS

2

8.1.

Conduct of Business Pending Closing.

2

8.2.

Fulfillment of Agreements.

2

8.3.

Access, Information and Documents.

2

8.4.

Acquisition Proposals.

2

8.5.

Notice of Certain Events.

2

8.6.

Confidentiality.

2

8.7.

Noncompetition.

2

8.8.

Non-Disparagement.

2

8.9.

Required Approvals and Filings.

2

8.10.

Change of Corporate Name.

2

8.11.

Further Assurances.

2

ARTICLE 9 CONDITIONS TO CLOSING

2

9.1.

Conditions Precedent to Obligations of Acquiror.

2

9.2.

Conditions Precedent to the Obligations of the Company and the Parent.

2





-ii-




--------------------------------------------------------------------------------







ARTICLE 10 CLOSING

2

10.1.

The Closing.

2

10.2.

Deliveries of Acquiror.

2

10.3.

Deliveries of the Company and the Parent.

2

ARTICLE 11 SURVIVAL; WAIVER OF INDEMNITY OR CONTRIBUTION

2

11.1.

Survival of Representations and Warranties.

2

11.2.

No Indemnity or Contribution; Waiver by Parties.

2

ARTICLE 12 INDEMNIFICATION

2

12.1.

The Company and the Parent Indemnification.

2

12.2.

Acquiror Indemnification.

2

12.3.

Payment; Procedure for Indemnification.

2

12.4.

Limitations.

2

12.5.

Payment.

2

12.6.

Non-Impairment of Indemnity.

2

ARTICLE 13 POST-CLOSING COVENANTS

2

13.1.

Further Cooperation of The Company and the Parent.

2

12.2

Further Cooperation of Acquiror and Michael Kelley.

2

13.2.

Maintenance of Books and Records.

2

13.3.

Warranty Claims.

2

ARTICLE 14 CERTAIN TAX MATTERS

2

14.1.

Transfer Taxes.

2

ARTICLE 15 TERMINATION

2

15.1.

Termination Events.

2

15.2.

Liabilities in Event of Termination.

2

ARTICLE 16 MISCELLANEOUS

2

16.1.

Notices.

2

16.2.

No Third Party Beneficiaries.

2

16.3.

Schedules.

2

16.4.

Expenses.

2

16.5.

Entire Agreement; Amendment.

2

16.6.

Public Statements.

2

16.7.

No Waiver of Rights.

2

16.8.

Section and Paragraph Titles.

2

16.9.

Binding Effect.

2

16.10.

Counterparts.

2





-iii-




--------------------------------------------------------------------------------







16.11.

Severability.

2

16.12.

Waiver of Jury Trial.

2

16.13.

Governing Law.

2














-iv-


